

100 HR 3895 IH: Energy Exploration and Production to Achieve National Demand Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3895IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Duncan of South Carolina (for himself, Mr. Roe of Tennessee, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Radel, Mr. Mulvaney, Mr. Williams, Mr. Gingrey of Georgia, Mrs. Black, Mr. McClintock, Mr. Gowdy, Mr. Weber of Texas, Mr. Poe of Texas, Mr. Kingston, Mr. Broun of Georgia, Mr. Graves of Georgia, Mr. Gohmert, Mr. Rokita, and Mr. Stutzman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Ways and Means, Agriculture, Armed Services, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo renew America’s founding principles by freeing Americans to produce more energy in the United States from all sources and contribute to the strength of American national security through North American energy independence.1.Short titleThis Act may be cited as the Energy Exploration and Production to Achieve National Demand Act or the EXPAND Act.2.Table of contentsThe table of contents for this Act is the following:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings and purposes.Sec. 4. Statement of policy.Sec. 5. Definitions.Title I—Development of Federal Energy ResourcesSubtitle A—Oil and Gas Leasing in the Gulf of MexicoSec. 101. Leasing in the Eastern Gulf of Mexico.Sec. 102. Extension of deepwater oil and natural gas leases in Gulf of Mexico.Subtitle B—Scheduled Leasing, Exploration, and Development of Oil and Natural Gas in the Federal Outer Continental ShelfSec. 121. Expanded outer Continental Shelf lease sales.Sec. 122. Geological and geophysical activities in expanded leasing areas.Sec. 123. Payments from areas newly available to leasing.Sec. 124. Definitions under the Outer Continental Shelf Lands Act.Sec. 125. Determination of adjacent zones and planning areas.Subtitle C—Leasing, Exploration, and Development of Oil and Natural Gas Resources in Portions of the Coastal Plain of AlaskaSec. 131. Establishment of leasing program for Coastal Plain.Sec. 132. Conduct of leasing program.Sec. 133. Federal and State distribution of revenues.Sec. 134. Rights-of-way across the Coastal Plain.Sec. 135. Conveyance.Subtitle D—State control of energy development and production on all available Federal landSec. 141. Short title.Sec. 142. State control of energy development and production on all available Federal land.Subtitle E—Prohibition on New Wilderness or Wilderness Study Areas on Lands Administered by the BLM Without Congressional Approval; Indian land development Sec. 151. Repeal of Executive order.Sec. 152. Wilderness designation procedures.Sec. 153. Future executive branch actions.Sec. 154. Leases for development of natural resources on Indian lands.Subtitle F—Legal Causes and Claims Pertaining to the Leasing and Development of Federal Lands for Exploration and Production of Oil, Natural Gas, Associated Hydrocarbons, and Oil ShaleSec. 161. Oil shale, tar sands, and other strategic unconventional fuels.Sec. 162. Energy production on Federal lands.Sec. 163. Jurisdiction.Sec. 164. Judicial review.Sec. 165. Time for filing petition for judicial review; standing, filing of record.Sec. 166. Limitation on scope of review and relief.Sec. 167. Exclusion.Subtitle G—Development of Solar and Wind Energy on Public LandSec. 171. Definitions.Sec. 172. Programmatic environmental impact statements and land use planning.Sec. 173. Development of solar and wind energy on public land.Sec. 174. Disposition of revenues.Subtitle H—Miscellaneous ProvisionsSec. 181. Military operations.Sec. 182. Environmental sensitivity analysis under the program.Sec. 183. Validity of existing leases.Sec. 184. Integrity of lease sales and leasing schedule.Sec. 185. Authority to conduct offshore drilling under approved permits.Sec. 186. Time requirement to act on oil and natural gas drilling permits.Sec. 187. Timely issuance of onshore oil and gas leases.Sec. 188. State auditing.Title II—Continental Pipeline ApprovalSec. 201. Keystone XL permit approval.Sec. 202. Judicial review.Sec. 203. American burying beetle.Sec. 204. Right-of-way and temporary use permit.Sec. 205. Permits for activities in navigable waters.Sec. 206. Migratory Bird Treaty Act permit.Sec. 207. Oil spill response plan disclosure.Title III—Radiological Material RepositorySec. 301. Radiological material repository.Title IV—Relief From Regulations and Prohibitions That Cause Artificial Price IncreasesSec. 401. Endangered Species Act of 1973 reform.Sec. 402. Repeal of EPA climate change regulation.Sec. 403. Repeal of Federal ban on synthetic fuels purchasing requirement.Sec. 404. Repeal of ethanol mandates.Title V—Refinery ReformSec. 501. Refinery permitting process.Sec. 502. Existing refinery permit application deadline.Sec. 503. New refining capacity on closed military installations.Title VI—Repeal of Energy Tax SubsidiesSec. 600. Amendment of 1986 code.Sec. 601. Corporate and Individual income tax rates reduced.Sec. 602. Repeal of credit for alcohol fuel, biodiesel, and alternative fuel mixtures.Sec. 603. Repeal of credit for certain plug-in electric vehicles.Sec. 604. Early termination of credit for qualified fuel cell motor vehicles.Sec. 605. Repeal of alternative fuel vehicle refueling property credit.Sec. 606. Repeal of credit for alcohol used as fuel.Sec. 607. Repeal of credit for biodiesel and renewable diesel used as fuel.Sec. 608. Repeal of enhanced oil recovery credit.Sec. 609. Termination of credit for electricity produced from certain renewable resources.Sec. 610. Repeal of credit for producing oil and gas from marginal wells.Sec. 611. Termination of credit for production from advanced nuclear power facilities.Sec. 612. Repeal of credit for carbon dioxide sequestration.Sec. 613. Termination of energy credit.Sec. 614. Repeal of qualifying advanced coal project.Sec. 615. Repeal of qualifying gasification project credit.Sec. 616. Repeal of American Recovery and Reinvestment Act of 2009 energy grant program.Sec. 617. Election to expense property used in the production of energy.Title VII—Regulatory ReliefSec. 701. Legislative stay.Sec. 702. Compliance dates.Sec. 703. Energy recovery and conservation.Sec. 704. Other provisions.Sec. 705. Management and disposal of coal combustion residuals.Sec. 706. Prohibition on use of social cost of carbon in analysis.Sec. 707. Clarification of legal enforcement against noncriminal energy producers.Title VIII—Attainment of National Ambient Air Quality StandardsSec. 801. Air quality monitoring and modeling methodologies.Sec. 802. Extending compliance for NAAQS attainment for downwind States.Title IX—Sub-Basin Reporting of Greenhouse Gas EmissionsSec. 901. Sub-basin reporting of greenhouse gas emissions.Title X—Implementation of National Ocean PolicySec. 1001. Prohibition on use of funds.Title XI—Other ProvisionsSec. 1101. Administrative record.Sec. 1102. Statement of energy effects.Sec. 1103. Priority-Energy Project permit duration.Title XII—Future Nuclear EnergySec. 1201. Short title.Sec. 1202. Public health and safety.Sec. 1203. Streamlining Combined Construction and Operating License.Sec. 1204. Reactor design certification.Sec. 1205. Technology neutral plant design specifications.Sec. 1206. Additional funding and personnel resources.Sec. 1207. Next Generation Nuclear Power Plant.Sec. 1208. Uranium mining on Federal lands.3.Findings and purposes(a)FindingsThe Congress finds that—(1)the Constitution of the United States invests in Congress the authority to manage Federal lands and the natural resources contained within them;(2)the natural resources contained within lands owned by the Federal Government are ultimately owned by the people, and can be explored and developed by them in their pursuit of happiness to fuel the American way of life;(3)the United States spends over $1,000,000,000 per day to import crude oil from foreign countries, representing the largest wealth transfer in history;(4)the domestic oil and natural gas industry is responsible for approximately 9.2 million jobs;(5)the United States has substantial undeveloped oil and natural gas resources underlying Federal lands;(6)multiple legal challenges relating to the leasing, exploration, and development of Federal lands can significantly delay and even prevent these desperately needed oil and natural gas resources from reaching the American public;(7)expedited and focused judicial review of legal challenges to proposed oil and natural gas development activities is necessary to ensure that additional American oil and natural gas resources are made available without undue delay to American consumers;(8)the approximately 43 million leased outer Continental Shelf acres currently account for about 15 percent of the United States domestic natural gas production and about 27 percent of the United States domestic oil production;(9)the leasing of these domestic offshore areas for oil and natural gas development provides significant economic benefits to the Federal Government, as well as to States and localities, through the creation and sustenance of jobs and domestic product;(10)the Federal Government distributed over $10,000,000,000 to Federal, State and Indian accounts from energy production during fiscal year 2009, primarily from oil and natural gas production;(11)the outer Continental Shelf is a vital national resource reserve held by the Federal Government for the public, which should be made available for expeditious and orderly development, subject to environmental safeguards, in a manner that is consistent with the maintenance of competition and other national needs;(12)Executive Order 13563 on Improving Regulation and Regulatory Review, issued on January 18, 2011, requires that to the extent permitted by law, each agency must, among other things—(A)propose or adopt a regulation only upon a reasoned determination that its benefits justify its costs (recognizing that some benefits and costs are difficult to quantify);(B)tailor its regulations to impose the least burden on society, consistent with obtaining regulatory objectives, taking into account, among other things, and to the extent practicable, the costs of cumulative regulations;(C)select, in choosing among alternative regulatory approaches, those approaches that maximize net benefits (including potential economic, environmental, public health and safety, and other advantages; distributive impacts; and equity);(D)to the extent feasible, specify performance objectives, rather than specifying the behavior or manner of compliance that regulated entities must adopt; and(E)identify and assess available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior, such as user fees or marketable permits, or providing information upon which choices can be made by the public;(13)Executive Order 13547 on Stewardship of the Ocean, Our Coasts, and the Great Lakes, issued on July 19, 2010, provides for the development of coastal and marine spatial plans (CMSP) that build upon and improve existing Federal, State, tribal, local, and regional decisionmaking and planning processes;(14)the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) already provides a comprehensive and complete framework for undertaking oil and gas activities within the framework of a CMSP-based program;(15)through the Outer Continental Shelf Lands Act, Congress has already established the process for development of coastal and marine spatial plans for oil and gas leasing and other authorizations, and it is not necessary to create a new regulatory regime as this would go against the Executive order;(16)the Coastal Plain of Alaska is an important potential new source of domestic oil and gas production;(17)the delivery of oil from Alberta, Canada, to domestic markets in the United States is in the national interest of the United States, and the earliest possible completion of the Keystone XL pipeline will best serve the national interest;(18)there are 103 nuclear reactors currently operating in the United States, providing 20 percent of the electricity of the United States, slightly less than the electricity generated by natural gas;(19)nuclear energy is the largest provider of clean, low-carbon electricity, almost 8 times larger than all renewable power production combined, excluding hydroelectric power;(20)nuclear power is responsible for 72 percent of emission-free electricity production in the United States;(21)nuclear power plants virtually eliminate emissions of greenhouse gases and criteria pollutants associated with acid rain, smog, or ozone;(22)nuclear energy supplies consistent, baseload electricity, independent of environmental conditions;(23)between 1960 and 1980, the Nuclear Regulatory Commission issued 169 permits to construct nuclear power facilities;(24)even if every nuclear power plant is granted a 20-year extension, all currently operating nuclear power plants will be retired by 2055;(25)long lead times for nuclear power plant licensing, permitting, and construction indicate that action to stimulate the nuclear power industry should not be delayed;(26)there are 17 combined operating license applications currently pending before the Nuclear Regulatory Commission for 26 new reactors in the United States, with 4 applications inactive due to regulatory uncertainty;(27)those proposed reactors will use the latest in nuclear technology for efficiency and safety, more advanced than the technology of the 1960s and 1970s found in the reactors currently operating in the United States;(28)the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) requires the Federal Government to take ownership of high-level radioactive waste and spent nuclear fuel and build a permanent geologic repository in which to store such waste;(29)the Nuclear Waste Policy Act of 1982, as amended in 1987, selected the Yucca Mountain site to be the sole geologic repository in which to store high-level radioactive waste and spent nuclear fuel;(30)the Congress reaffirmed Yucca Mountain as the sole candidate site for a geologic repository in 2001;(31)despite such laws, the Government has failed to accept high-level radioactive waste and spent nuclear fuel from utilities and has delayed construction of the Yucca Mountain repository;(32)failure to accept high-level radioactive waste and spent nuclear fuel has led to more than 74 lawsuits filed by utilities against the Government, $1,000,000,000 in settlements being paid, and an estimated $16,200,000,000 in potential liabilities to settle remaining lawsuits;(33)each year the Government refuses to accept high-level radioactive waste and spent nuclear fuel adds an estimated $500,000,000 in additional liabilities associated with future lawsuits;(34)the failure of the Federal Government to accept high-level radioactive waste and spent nuclear fuel from utilities is a significant barrier to the future development of additional nuclear power;(35)the United States has 58,000 tons of radiological material stored at more than 100 sites in 39 States;(36)the 103 commercial nuclear reactors operating in the United States produce approximately 2,000 tons of spent nuclear fuel every year;(37)the Yucca Mountain repository’s capacity is statutorily limited to 70,000 tons of waste but can safely hold 120,000 tons;(38)operators who have paid into the Nuclear Waste Fund have been denied access to permanent storage of radiological material as promised by the Federal Government;(39)permanent geologic storage capacity is a finite resource on which the industry depends; and(40)operators have the technical expertise to develop new and more efficient processes of disposing of new radiological material, including finding repositories in addition to Yucca Mountain.(b)PurposesThe purposes of this Act are to—(1)apply our founding principles as outlined in the Declaration of Independence and Constitution to restore the individual’s right to life, liberty, and the pursuit of happiness by restoring a true all-of-the-above, free market, all-American energy market in the United States;(2)promote expansion of domestic employment opportunities through energy development on Federal lands and through less intrusive government on private lands;(3)respond to the Nation’s increased demand for domestic energy resources, including oil and natural gas resources;(4)support the utilization of the outer Continental Shelf for oil and gas production and transmission;(5)confirm and ensure the validity of oil and gas leases issued under the Final Outer Continental Shelf Oil and Gas Leasing Program, 2012–2017;(6)ensure the continued leasing of outer Continental Shelf areas pursuant to the Final Outer Continental Shelf Oil and Gas Leasing Program, 2012–2017;(7)facilitate interagency coordination and cooperation in the processing of permits required to support oil and gas use authorization on Federal lands, both onshore and on the outer Continental Shelf, in order to achieve greater consistency, certainty, and timeliness in permit processing requirements;(8)promote process streamlining and increased interagency efficiency, including elimination of interagency duplication of effort;(9)improve information sharing among agencies and understanding of respective agency roles and responsibilities;(10)promote coordination with State agencies with expertise and responsibilities related to Federal oil and gas permitting decisions, and balance Federal interests with the interests and well-being of State and local communities;(11)promote responsible stewardship of Federal oil and gas resources;(12)maintain high standards of safety and environmental protection; and(13)enhance the benefits to Federal permitting already occurring as a result of a coordinated and timely interagency process for oil and gas permit review for certain Federal oil and gas leases.4.Statement of policyIt is the policy of the United States to apply the principles of individual liberty contained within the Declaration of Independence and Constitution for the restoration of a true all-of-the-above, free market, all-American energy strategy by reducing or eliminating financial, regulatory, and technical barriers to energy exploration and production.5.DefinitionsFor purposes of this Act—(1)ActThe term Act means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(2)Authorizing leasing statuteThe term authorizing leasing statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), and any other law authorizing the use or disposition of Federal lands for oil and gas production or transmission.(3)Coastal plainThe term Coastal Plain means that area described in appendix I to part 37 of title 50, Code of Federal Regulations.(4)Covered oil and natural gas activityThe term covered oil and natural gas activity means—(A)the leasing or other disposition of any lands pursuant to an authorizing leasing statute for the exploration, development, production, processing, or transmission of oil, natural gas, or associated hydrocarbons, and oil shale, including actions or decisions relating to the selection of which lands may or shall be made available for such leasing; and(B)any activity taken or proposed to be taken pursuant or in relation to such leases, including their suspension, and any environmental analyses relating to such activity.(5)Other termsAny terms used in this Act shall have the meaning such term has in the Act.(6)Priority energy projectThe term Priority Energy Project means a project or facility in the United States whose operation results in the production of a domestic supply of energy or the generation of electricity.(7)Priority energy project developerThe term Priority Energy Project Developer means a person, organization, or other entity that owns or operates a Priority Energy Project.(8)ProgramThe term program means a Final Outer Continental Shelf Oil and Gas Leasing Program issued pursuant to section 18 of the Act (43 U.S.C. 1344).(9)SecretaryThe term Secretary means the Secretary of the Interior, unless otherwise indicated.IDevelopment of Federal Energy ResourcesAOil and Gas Leasing in the Gulf of Mexico101.Leasing in the Eastern Gulf of Mexico(a)Termination of moratoriumSection 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking subsection (a) and redesignating subsections (b) and (c) as subsections (a) and (b), respectively.(b)National defense areaSection 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)) is amended—(1)by striking The United States and inserting the following:(1)In generalThe United States; and(2)by adding at the end the following:(2)ReviewAnnually, the Secretary of Defense shall review the areas of the outer Continental Shelf that have been designated as restricted from exploration and operation to determine whether the areas should remain under restriction..(c)Leasing of moratorium areas(1)Destin dome and pensacola areasWithin 1 year after the date of the enactment of this Act, the Secretary shall offer for leasing under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the Destin Dome (OPD NH 16–08) and Pensacola (OPD NH 16–05) areas.(2)Other areasAs soon as practicable after the date of enactment of this Act, the Secretary shall offer for leasing under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), any other areas in the Eastern Gulf of Mexico Planning Area that are made available for leasing pursuant to subsection (a).(3)AdministrationThe areas described in paragraphs (1) and (2) shall be offered for lease under this section notwithstanding the omission of any of those areas from the 5-year leasing program approved by the Secretary under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) in effect at the time of the lease sale. The Secretary shall include the areas described in paragraphs (1) and (2) in any 5-year leasing program approved after the date of enactment of this Act.(d)Coastal Zone Management Act of 1972 reviewThe Secretary’s decision to hold a lease sale for the areas described in section 101(c) shall not be subject to consistency review under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).102.Extension of deepwater oil and natural gas leases in Gulf of Mexico(a)Definition of covered leaseIn this section the term covered lease means each oil and gas lease for the Gulf of Mexico Outer Continental Shelf region issued under section 8(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)) that was not producing as of April 30, 2010.(b)Extension of covered leasesThe Secretary of the Interior shall extend the term of a covered lease by 24 months.(c)Minimum deepwater well requirementIf fewer than 20 exploration or development wells have been spudded on deepwater leases in the Gulf of Mexico within 18 months after the date of enactment of this Act, the 24-month period under subsection (b) for deepwater leases (water depths of 500 feet or greater) shall be extended by an additional 18 months.(d)Effect of extension on suspensionsThe lease term extension under this Act shall be in addition to any lease term suspension either granted or directed under section 5(a)(1) of the Act (43 U.S.C. 1334(a)(1)) prior to or following the date of enactment of this Act.(e)Lease reinstatementThe Secretary shall reinstate any lease subject to subsection (a) that expired between April 30, 2010 and the date of enactment of this Act, with a new expiration date as provided in subsection (b).BScheduled Leasing, Exploration, and Development of Oil and Natural Gas in the Federal Outer Continental Shelf121.Expanded outer Continental Shelf lease sales(a)In generalBeginning in fiscal year 2015, the Secretary shall conduct all lease sales included in Table A of the Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015, issued January 2009. All such lease sales shall be conducted in accordance with this section.(b)EISThe Secretary is deemed to have issued a final environmental impact statement for the program described in subsection (a) in accordance with all requirements under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(c)Exemption from consistency reviewThe Secretary’s decision to hold a lease sale required under this section shall not be subject to consistency review under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).(d)Leasing programThe Secretary shall prepare and make available a 2015–2020 Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program no later than 1 year after the date of enactment of this Act.(e)Requirement To maintain programThe Secretary’s implementation of the requirements of this section shall fulfill the requirement under section 19 of the Act (43 U.S.C. 1345) to maintain an oil and gas leasing program through June 30, 2015.122.Geological and geophysical activities in expanded leasing areas(a)FindingsThe Congress finds that—(1)the long-delayed Environmental Impact Statement (EIS) for the conduct of a safe, environmentally protective seismic assessment of the oil and natural gas resources offshore the Atlantic Outer Continental Shelf (OCS) should be completed;(2)it has been nearly 2 generations since seismic testing was last conducted along our Eastern Seaboard;(3)updated 3–D and 4–D technology revealed about 500 percent more resource potential than earlier estimates when used to gather seismic data in the Gulf of Mexico;(4)in the many decades seismic surveys have been conducted around the world, there has never been a documented case where use of an air gun to perform a seismic survey has caused the death of an animal; and(5)April 2014 will mark 2 years since the Department of the Interior’s original projected target completion of such EIS.(b)EIS for Atlantic OCS Planning AreaThe Secretary shall issue a Final Programmatic Environmental Impact Statement and Record of Decision pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), assessing the environmental effects of geological and geophysical activities in the Atlantic Outer Continental Shelf Planning Area.(c)Permits for Atlantic OCS Planning AreaPursuant to all of the laws that apply to geologic and geophysical activities in the Atlantic Outer Continental Shelf Planning Area, the Secretary, acting through the Bureau of Ocean Energy Management, shall establish a process to ensure the timely completion of all permit processing activities that meets the requirements of the Act for geologic and geophysical activities in the Atlantic Outer Continental Shelf Planning Area, including areas of the Southern Atlantic Outer Continental Shelf.(d)Preliminary EIS for Southern California OCS Planning AreaNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a Preliminary Environmental Impact Statement pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to assess the environmental impacts of geophysical activities in the Southern California Outer Continental Shelf Planning Area.123.Payments from areas newly available to leasing(a)In generalNotwithstanding section 9 of the Act (43 U.S.C. 1338), upon enactment of this Act and each fiscal year thereafter, 37.5 percent of all bonuses, rents, royalties, and other sums due and payable to the United States received on or after enactment of this Act from outer Continental Shelf leases entered into on or after the date of enactment of this Act shall be paid to the coastal States that are Adjacent States with respect to such leases. Such payment shall be allocated to each such Adjacent State in amounts (based on a formula established by the Secretary by regulation) that are inversely proportional to the respective distances between the point on the coastline of the Adjacent State that is closest to the geographic center of the applicable leased tract and the geographic center of the leased tract.(b)ExclusionsSubsection (a) shall not apply to—(1)revenues from the forfeiture of a bond or other surety securing obligations other than royalties, civil penalties, or royalties taken by the Secretary in-kind and not sold; and(2)revenues generated from leases subject to section 8(g) of the Act (43 U.S.C. 1137(g)).(c)Use of payments to StatesAmounts paid to a State under subsection (a) shall be used by the State for such purposes as that State considers necessary.(d)Gulf of Mexico outer Continental Shelf revenues(1)Limitation on applicationSubsection (a) shall not affect the application of section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the enactment of this Act, with respect to revenues received by the United States under oil and gas leases issued for tracts located in the Western and Central Gulf of Mexico Outer Continental Shelf Planning Areas, including such leases issued on or after the date of the enactment of this Act.(2)Amount of Distributed Qualified Outer Continental Shelf RevenuesSection 105(f)(1) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43 U.S.C. 1331 note)) is amended by striking 2055 and inserting 2022, and shall not exceed $750,000,000 for each of fiscal years 2023 through 2055.124.Definitions under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—(1)by amending paragraph (f) to read as follows:(f)The term affected State means the Adjacent State.;(2)by striking the semicolon at the end of each of paragraphs (a) through (o) and inserting a period;(3)by striking ; and at the end of paragraph (p) and inserting a period;(4)by adding at the end the following:(r)The term Adjacent State means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted.(s)The term State includes all States having a coastline contiguous to the Arctic, Atlantic, or Pacific Ocean, or the Gulf of Mexico, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, American Samoa, Guam, the other territories of the United States, and the District of Columbia.(t)The term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to this Act, the portion of the outer Continental Shelf for which the laws of a particular Adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States.(u)The term miles means statute miles.(v)The term coastline has the same meaning as the term coast line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C. 1301(c)).(w)The term Neighboring State means a coastal State having a common boundary at the coastline with the Adjacent State.; and(5)in paragraph (a), by inserting after control the following: or lying within the United States Exclusive Economic Zone and outer Continental Shelf adjacent to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, American Samoa, Guam, or any other territory of the United States.125.Determination of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . The lines extending seaward and defining each State’s Adjacent Zone, and the Atlantic OCS Planning Area, are as indicated on the maps for the Atlantic Outer Continental Shelf region entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, which is dated September 2005 and is on file in the Office of the Director, Minerals Management Service. The Secretary shall designate the Adjacent Zones of States, and additional OCS Planning Areas, for parts of the United States Exclusive Economic Zone and outer Continental Shelf not covered by those maps..CLeasing, Exploration, and Development of Oil and Natural Gas Resources in Portions of the Coastal Plain of Alaska131.Establishment of leasing program for Coastal PlainThe Secretary shall take such actions as are necessary—(1)to establish and implement, in accordance with this subtitle and acting through the Director of the Bureau of Land Management in consultation with the Director of the United States Fish and Wildlife Service, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain; and(2)to administer the provisions of this title through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that ensure the oil and gas exploration, development, and production activities on the Coastal Plain will minimize any significant adverse effects on fish and wildlife, their habitat, subsistence resources, and the environment, including, in furtherance of this goal, by requiring the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this title in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased.132.Conduct of leasing program(a)Repeal(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed.(2)Conforming amendmentThe table of contents in section 1 of such Act is amended by striking the item relating to section 1003.(b)Compliance with requirements under certain other laws(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the oil and gas leasing program and activities authorized by this subtitle in the Coastal Plain are deemed to be compatible with the purposes for which the Arctic National Wildlife Refuge was established, and no further findings or decisions are required to implement this determination.(2)Adequacy of the department of the interior’s legislative environmental impact statementThe Final Legislative Environmental Impact Statement (April 1987) on the Coastal Plain prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the National Environmental Policy Act of 1969 that apply with respect to prelease activities, including actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this subtitle before the conduct of the first lease sale.(3)Compliance with NEPA for other actionsBefore conducting the first lease sale under this subtitle, the Secretary shall prepare an environmental impact statement under the National Environmental Policy Act of 1969 with respect to the actions authorized by this subtitle that are not referred to in paragraph (2). Notwithstanding any other law, the Secretary is not required to identify nonleasing alternative courses of action or to analyze the environmental effects of such courses of action. The Secretary shall only identify a preferred action for such leasing and a single leasing alternative, and analyze the environmental effects and potential mitigation measures for those two alternatives. The identification of the preferred action and related analysis for the first lease sale under this subtitle shall be completed within 18 months after the date of enactment of this Act. The Secretary shall only consider public comments that specifically address the Secretary’s preferred action and that are filed within 20 days after publication of an environmental analysis. Notwithstanding any other law, compliance with this paragraph is deemed to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this subtitle. In preparing or reviewing an environmental assessment pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any regulations promulgated thereto, an agency shall consider, in addition to any mitigation required by the agency, all applicable Federal, State, local, and other laws and regulations, guidelines, permit conditions, and any other requirements and best practices regarding a Priority Energy Project and any other actions considered in a cumulative effects analysis. Pursuant to that, the agency shall make a finding of no significant impact or a mitigated finding of no significant impact, as applicable, unless, presuming administrative regularity, the agency can conclusively demonstrate that the mitigation required by the agency and the applicable Federal, State, local, and other laws and regulations, guidelines, permit conditions, and any other requirements and best practices regarding a Priority Energy Project and any other actions considered in a cumulative effects analysis will not prevent or otherwise mitigate a significant impact on the human environment.(c)Relationship to State and local authorityNothing in this subtitle shall be considered to limit State and local regulatory authority.(d)Special areas(1)In generalThe Secretary, after consultation with the State of Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary determines that the Special Area is of such unique character and interest so as to require special management and regulatory protection. The Secretary shall designate as such a Special Area the Sadlerochit Spring area, comprising approximately 4,000 acres.(2)ManagementEach such Special Area shall be managed so as to protect and preserve the area’s unique and diverse character including its fish, wildlife, and subsistence resource values.(3)Exclusion from leasing or surface occupancyThe Secretary may exclude any Special Area from leasing. If the Secretary leases a Special Area, or any part thereof, for purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the lands comprising the Special Area.(4)Directional drillingNotwithstanding the other provisions of this subsection, the Secretary may lease all or a portion of a Special Area under terms that permit the use of horizontal drilling technology from sites on leases located outside the Special Area.(e)Limitation on closed areasThe Secretary’s sole authority to close lands within the Coastal Plain to oil and gas leasing and to exploration, development, and production is that set forth in this subtitle.(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this subtitle, including rules and regulations relating to protection of the fish and wildlife, their habitat, subsistence resources, and environment of the Coastal Plain, by no later than 12 months after the date of enactment of this Act.(g)Lease sales(1)In generalLands may be leased pursuant to this subtitle to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).(2)ProceduresThe Secretary shall, by regulation, establish procedures for—(A)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subparagraph (C)) from, a lease sale;(B)the holding of lease sales after such nomination process; and(C)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale.(3)Lease sale bidsBidding for leases under this subtitle shall be by sealed competitive cash bonus bids.(4)Acreage minimum in first saleIn the first lease sale under this subtitle, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to paragraph (2)(A), but in no case less than 200,000 acres.(5)Timing of lease salesThe Secretary shall—(A)conduct the first lease sale under this subtitle within 18 months after the date of the enactment of this Act;(B)evaluate the bids in such sale and issue leases resulting from such sale, within 90 days after the date of the completion of such sale; and(C)conduct additional sales so long as sufficient interest in development exists to warrant, in the Secretary’s judgment, the conduct of such sales.(h)Grant of leases by the Secretary(1)In generalThe Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to subsection (g) any lands to be leased on the Coastal Plain upon payment by the lessee of such bonus as may be accepted by the Secretary.(2)Subsequent transfersNo lease issued under this subtitle may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. Prior to any such approval the Secretary shall consult with, and give due consideration to the views of, the Attorney General.(i)Lease terms and conditionsAn oil or gas lease issued pursuant to this subtitle shall—(1)provide for the payment of a royalty of 37½ percent in amount or value of the production removed or sold from the lease, as determined by the Secretary under the regulations applicable to other Federal oil and gas leases;(2)require that the lessee of lands within the Coastal Plain shall be fully responsible and liable for the reclamation of lands within the Coastal Plain and any other Federal lands that are adversely affected in connection with exploration, development, production, or transportation activities conducted under the lease and within the Coastal Plain by the lessee or by any of the subcontractors or agents of the lessee;(3)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation responsibility and liability to another person without the express written approval of the Secretary;(4)provide that the standard of reclamation for lands required to be reclaimed under this subtitle shall be, as nearly as practicable, a condition capable of supporting the uses which the lands were capable of supporting prior to any exploration, development, or production activities, or upon application by the lessee, to a higher or better use as approved by the Secretary;(5)contain terms and conditions relating to protection of fish and wildlife, their habitat, subsistence resources, and the environment as required pursuant to section 131(2);(6)provide that the lessee, its agents, and its contractors use best efforts to provide a fair share, as determined by the level of obligation previously agreed to in the 1974 agreement implementing section 29 of the Federal Agreement and Grant of Right of Way for the Operation of the Trans Alaska Pipeline, of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State; and(7)contain such other provisions as the Secretary determines necessary to ensure compliance with the provisions of this subtitle and the regulations issued under this subtitle.(j)Lease Approval deadlines(1)In generalNot later than 10 business days after the date on which an agency receives an application for any permit, authorization, or other agency action with respect to a lease under this subtitle, the agency shall—(A)notify the applicant that the application is complete; or(B)notify the applicant that information is missing and specify any information that is required to be submitted for the application to be complete.(2)Issuance or deferralNot later than 30 days after the applicant for such a permit, authorization, or other agency action has submitted a complete application, the agency shall—(A)issue the permit; or(B)(i)defer the decision on the permit; and(ii)provide to the applicant a notice that specifies any steps that the applicant could take for the permit to be issued.(3)Requirements for deferred applications(A)In generalIf the agency provides notice under paragraph (2)(B), the applicant shall have a period of 2 years from the date of receipt of the notice in which to complete all requirements specified by the agency, including providing information needed for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(B)Issuance of decision on permitIf the applicant completes the requirements within the period specified in subparagraph (A), the agency shall issue a decision on the permit not later than 10 days after the date of completion of the requirements described in subparagraph (A).(C)Denial of permitIf the applicant does not complete the requirements within the period specified in subparagraph (A) the agency shall deny the permit.(4)Agency requirementsIn any application for a permit, authorization, or other agency action, the agency shall be prohibited from requiring the applicant to perform any analyses, studies, or other activities that are novel, unprecedented, or otherwise inconsistent with past requirements for permit applicants in the same or similar situations.(5)Failure to actIn the event the agency fails to meet any deadline set forth in this section, the agency shall immediately grant the requested permit, authorization, or other approval.(k)ConsiderationsIn preparing and promulgating regulations, lease terms, conditions, restrictions, prohibitions, and stipulations under this section, the Secretary shall consider the following:(1)The stipulations and conditions that govern the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final Integrated Activity Plan/Environmental Impact Statement.(2)The environmental protection standards that governed the initial Coastal Plain seismic exploration program under parts 37.31 to 37.33 of title 50, Code of Federal Regulations.(3)The land use stipulations for exploratory drilling on the KIC–ASRC private lands that are set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope Regional Corporation and the United States.(l)Environmental appeals board(1)Limitation on delegation of authorityThe Administrator of the Environmental Protection Agency shall not delegate any authority to the Environmental Appeals Board to consider, review, reject, remand, or otherwise invalidate any permit for activity under a lease under this title.(2)Performance by SecretaryThe Administrator shall perform all duties currently assigned to the Environmental Appeals Board in the Secretary’s individual capacity.(m)Facility consolidation planning(1)In generalThe Secretary shall, after providing for public notice and comment, prepare and update periodically a plan to govern, guide, and direct the siting and construction of facilities for the exploration, development, production, and transportation of Coastal Plain oil and gas resources.(2)ObjectivesThe plan shall have the following objectives:(A)Avoiding unnecessary duplication of facilities and activities.(B)Encouraging consolidation of common facilities and activities.(C)Locating or confining facilities and activities to areas that will minimize impact on fish and wildlife, their habitat, and the environment.(D)Utilizing existing facilities wherever practicable.(E)Enhancing compatibility between wildlife values and development activities.(n)Access to public landsThe Secretary shall—(1)manage public lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and(2)ensure that local residents shall have reasonable access to public lands in the Coastal Plain for traditional uses.(o)Expedited judicial review(1)Filing of complaint(A)DeadlineA complaint seeking judicial review of any provision of this section or any action of the Secretary under this section shall be filed—(i)within the 90-day period beginning on the date of the action being challenged; or(ii)in the case of a complaint based solely on grounds arising after such period, within 90 days after the complainant knew or reasonably should have known of the grounds for the complaint.(B)VenueAny complaint seeking judicial review of any provision of this subtitle or any action of the Secretary under this subtitle may be filed only in the United States Court of Appeals for the District of Columbia.(C)Limitation on scope of certain reviewJudicial review of a Secretarial decision to conduct a lease sale under this subtitle, including the environmental analysis thereof, shall be limited to whether the Secretary has complied with this subtitle and shall be based upon the administrative record of that decision. The Secretary’s identification of a preferred course of action to enable leasing to proceed and the Secretary’s analysis of environmental effects under this subtitle shall be presumed to be correct unless shown otherwise by clear and convincing evidence to the contrary.(2)Limitation on other reviewActions of the Secretary with respect to which review could have been obtained under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement.133.Federal and State distribution of revenues(a)In generalAll adjusted bonus, rental, and royalty revenues from Federal oil and gas leasing and operations authorized under this subtitle shall be subject to distribution in the same manner as for Federal oil and gas leases under section 35 of the Mineral Leasing Act (30 U.S.C. 191).(b)Payments to AlaskaPayments to the State of Alaska under this section shall be made semiannually.134.Rights-of-way across the Coastal Plain(a)In generalThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the transportation of oil and gas—(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.); and(2)under title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.), for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and 3171).(b)Terms and conditionsThe Secretary shall include in any right-of-way or easement issued under subsection (a) such terms and conditions as may be necessary to ensure that transportation of oil and gas does not result in a significant adverse effect on the fish and wildlife, subsistence resources, their habitat, and the environment of the Coastal Plain, including requirements that facilities be sited or designed so as to avoid unnecessary duplication of roads and pipelines.(c)RegulationsThe Secretary shall include in regulations under section 132 provisions granting rights-of-way and easements described in subsection (a).135.ConveyanceIn order to maximize Federal revenues by removing clouds on title to lands and clarifying land ownership patterns within the Coastal Plain, the Secretary, notwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall convey—(1)to the Kaktovik Inupiat Corporation the surface estate of the lands described in paragraph 1 of Public Land Order 6959, to the extent necessary to fulfill the Corporation’s entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the Agreement between the Department of the Interior, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation effective January 22, 1993; and(2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which it is entitled pursuant to the August 9, 1983, agreement between the Arctic Slope Regional Corporation and the United States of America.DState control of energy development and production on all available Federal land141.Short titleThis subtitle may be cited as the Federal Land Freedom Act of 2013.142.State control of energy development and production on all available Federal land(a)DefinitionsIn this section:(1)Available federal landThe term available Federal land means any Federal land that, as of May 31, 2013—(A)is located within the boundaries of a State;(B)is not held by the United States in trust for the benefit of a federally recognized Indian tribe;(C)is not a unit of the National Park System;(D)is not a unit of the National Wildlife Refuge System; and(E)is not a Congressionally designated wilderness area.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means—(A)a State; and(B)the District of Columbia.(b)State programs(1)In generalA State—(A)may establish a program covering the leasing and permitting processes, regulatory requirements, and any other provisions by which the State would exercise its rights to develop all forms of energy resources on available Federal land in the State; and(B)as a condition of certification under subsection (c)(2) shall submit a declaration to the Departments of the Interior, Agriculture, and Energy that a program under subparagraph (A) has been established or amended.(2)Amendment of programsA State may amend a program developed and certified under this section at any time.(3)Certification of amended programsAny program amended under paragraph (2) shall be certified under subsection (c)(2).(c)Leasing, permitting, and regulatory programs(1)Satisfaction of Federal requirementsEach program certified under this section shall be considered to satisfy all applicable requirements of Federal law (including regulations), including—(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(C)the National Historic Preservation Act (16 U.S.C. 470 et seq.).(2)Federal certification and transfer of development rightsUpon submission of a declaration by a State under subsection (b)(1)(B)—(A)the program under subsection (b)(1)(A) shall be certified; and(B)the State shall receive all rights from the Federal Government to develop all forms of energy resources covered by the program.(3)Issuance of permits and leasesIf a State elects to issue a permit or lease for the development of any form of energy resource on any available Federal land within the borders of the State in accordance with a program certified under paragraph (2), the permit or lease shall be considered to meet all applicable requirements of Federal law (including regulations).(d)Judicial reviewActivities carried out in accordance with this Act shall not be subject to judicial review.(e)Administrative Procedure ActActivities carried out in accordance with this Act shall not be subject to subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the ‘‘Administrative Procedure Act’’).EProhibition on New Wilderness or Wilderness Study Areas on Lands Administered by the BLM Without Congressional Approval; Indian land development 151.Repeal of Executive orderThe Bureau of Land Management shall not implement, administer, or enforce Secretarial Order No. 3310, issued by the Secretary of the Interior on December 22, 2010, except by Congressional approval.152.Wilderness designation procedures(a)Precondition to designationThe Secretary of the Interior may not designate or issue a recommendation to designate a wilderness or wilderness study area as Wild Lands, Wilderness, or any other protective designation on lands administered by the Bureau of Land Management before the last day of the 30-day period beginning on the date on which the Secretary provides a description and map of the land proposed to be so designated to Congress and to the Governor of each State with jurisdiction over parcels of land located within the boundaries of the area proposed to be designated.(b)Public participation(1)Public hearing requirement(A)In generalSubject to subparagraph (D), not later than 90 days after the date on which the Secretary of the Interior issues a recommendation under subsection (a), the Secretary shall hold not fewer than one public hearing within a county (or comparable unit of local government) located wholly or in part within the boundaries of the proposed wilderness or wilderness study area. The Secretary shall ensure that all interested individuals are afforded an opportunity to participate in a hearing held under this paragraph.(B)CommentsThe Secretary of the Interior shall solicit comments from the public at a hearing held under subparagraph (A), and shall enter all comments received at or related to such hearing into the record of the hearing.(C)Availability of recordThe Secretary of the Interior shall promptly make the record of a hearing held under subparagraph (A), including a transcript of the hearing, available to the public on the Internet or by other electronic means. The Secretary shall ensure that any components of the record that are completed before the entire record is finalized are made available upon their completion.(D)WaiverThe Secretary of the Interior may decline to hold a public hearing under subparagraph (A) if each unit of local government located wholly or in part within the boundaries of the national monument expressly waives the right to such hearing.(2)Notice and comment period requirementNot later than 30 days after the date on which Secretary of the Interior issues a recommendation under subsection (a), the Secretary shall initiate a notice and comment period to receive comments from the public regarding the recommendation.(3)Report(A)ContentsNot later than one year after issuing a recommendation to designate a wilderness or wilderness study area under subsection (a), the Secretary shall submit to Congress a report containing the following:(i)An analysis of the economic impact of the designation on the communities within 100 miles of the boundaries of the proposed wilderness or wilderness study area, including an estimate of the tax revenues that will be lost to, or gained for, the Federal, State, and local governments as a result of the designation.(ii)An analysis of the impact the designation will have on the Nation’s energy security, including the effects of the loss of sites to produce wind, geothermal, or solar energy, and the number of barrels of oil, tons of coal, or cubic feet of natural gas that will become unavailable as a result of the designation.(iii)The projected impact of the designation on interests, rights, and uses associated with the parcels of land within the boundaries of the monument, including water rights, hunting, recreational shooting, grazing, timber production, vegetation manipulation to maintain forest health, off-road vehicle use, hiking, horseback riding, and mineral and energy leases, claims, and permits.(iv)The record of any hearings held under paragraph (1).(v)Any written comments received during the notice and comment period conducted under paragraph (2).(B)PublicationThe Secretary of the Interior shall ensure that—(i)a report submitted to Congress under subparagraph (A) is published on the Department of the Interior Web site upon completion; and(ii)any components of the report that are completed before the entire report is finalized and submitted to Congress are published on the Department of the Interior Web site upon their completion.(4)Implementation guidelinesThe Secretary of the Interior, in cooperation with the States, shall develop and publish guidelines to provide for the implementation of subsection.(c)Congressional Approval of designation(1)Approval requiredA designation issued under subsection (a) shall cease to be effective following the last day of the 2-year period beginning on the date on which the Secretary of the Interior issued the designation, unless the report is approved by an Act of Congress on or before that last day.(2)Management of land before ApprovalDuring the period between the issuance of the report described in subsection (b)(3) and congressional approval described above, the Secretary of the Interior shall ensure that any restriction placed on land and interests, rights, or uses associated with the parcels of land designated as a national monument, including water rights, hunting, recreational shooting, grazing, timber production, vegetation manipulation to maintain forest health, off-road vehicle use, hiking, horseback riding, and mineral and energy leases, claims, and permits, is narrowly tailored and essential to the proper care and management of the objects to be protected.(3)Effect of nonapprovalIf Congress does not approve the report, any reservation of land made by the report, and any restriction imposed as a result of the report on interests, rights, or uses associated with the parcels of land, shall cease to be effective following the last day of the 2-year period referred to in paragraph (1).153.Future executive branch actions(a)EffectivenessUpon enactment of this Act, no executive branch action that withdraws more than 100 acres, in the aggregate, of public lands within the United States pursuant to the Antiquities Act of 1906 (16 U.S.C. 431 et seq.) or any other relevant authority shall be effective except by compliance with this section. The provisions of this subsection shall apply to executive branch actions that withdraw less than 100 acres of public land where such withdrawals are located within 100 miles of any other withdrawal of public lands.(b)WithdrawalTo the extent authorized by existing law, the President or the relevant head of an agency may withdraw public lands in the United States provided that such withdrawal shall not be effective until notice is provided in the Federal Register and to the House of Representatives and the Senate. Such withdrawal shall terminate unless approved by a Federal statute not later than one year after the notice of such withdrawal has been submitted to Congress.(c)LimitationIf Congress fails to pass an Act approving a withdrawal under subsection (b), the President or the relevant head of an agency shall be prohibited from withdrawing such land or a similar area of public lands until at least 5 years after the end of the time period described in subsection (b).154.Leases for development of natural resources on Indian landsSubsection (a) of the first section of the Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases (25 U.S.C. 415(a); commonly known as the Long-term Leasing Act) is amended by striking including the development or utilization of natural resources in connection with operations under such leases and inserting except leases for the development or utilization of natural resources and leases in connection with operations under such leases, neither of which shall require Secretarial approval under this section,.FLegal Causes and Claims Pertaining to the Leasing and Development of Federal Lands for Exploration and Production of Oil, Natural Gas, Associated Hydrocarbons, and Oil Shale161.Oil shale, tar sands, and other strategic unconventional fuels(a)JurisdictionUpon enactment of this Act, the Federal Energy Regulatory Commission, in lieu of the Department of the Interior, shall be granted exclusive jurisdiction and all relevant authority to implement and administer the leasing program for research and development of oil shale and tar sands and all other programs and requirements contained in section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927).(b)RegulationsUpon enactment of this Act and pursuant to paragraph (1), the Federal Energy Regulatory Commission shall immediately stay all regulations and guidelines promulgated by the Department of the Interior or any other agency under section 369 of the Energy Policy Act of 2005 and, notwithstanding any other law, publish proposed rules in the Federal Register not later than 6 months following enactment of this Act that fully implement as expeditiously as practicable the provisions of such section 369. The Federal Energy Regulatory Commission shall publish final rules not later than 18 months following enactment of this Act.(c)ResourcesThe Federal Energy Regulatory Commission is authorized to request from the Department of the Interior and the Department of Energy any resources and personnel that it deems necessary to implement and administer the provisions of this subsection, and the Department of the Interior and the Department of Energy are required to provide such resources and personnel as requested.162.Energy production on Federal lands(a)RequirementThe Secretary of the Interior is directed to take sufficient actions to ensure that by January 1, 2018, not less than 10 percent of the Federal outer Continental Shelf lands and not less than 10 percent of onshore Federal lands and interests in lands that are under the Secretary’s jurisdiction are being leased for the production of energy.(b)AuthorizationThe Secretary of the Interior shall utilize all available authority pursuant to this Act and any other Federal law, as applicable, to comply with the requirement in subsection (a).163.Jurisdiction(a)Exclusive jurisdictionNotwithstanding any other provision of law, including section 23(c)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1349(c)(2)), any final agency decision concerning any covered oil and natural gas activity shall be subject to judicial review only in the United States District Court for the District of Columbia.(b)Finality of leasing decisionsNotwithstanding the provisions of any law or regulation to the contrary, a decision by the Bureau of Land Management or the Minerals Management Service to issue a Final Notice of Sale and proceed with an oil and gas lease sale pursuant to any authorizing leasing statute shall not be subject to further administrative review within the Department of the Interior, and shall be the final decision of the agency for purposes of judicial review.(c)Expedited reviewSection 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942) is amended—(1)by striking be subject to a rebuttable presumption that the use of and inserting apply; and(2)by striking would apply.164.Judicial review(a)In general(1)Exclusive jurisdictionThe United States Court of Appeals for the circuit in which a Priority Energy Project is proposed to be constructed, expanded, or operated shall have original and exclusive jurisdiction over the review of an order or action of a Federal agency or State administrative agency acting pursuant to Federal law to issue, condition, or deny any permit, license, concurrence, or approval (hereinafter in this section collectively referred to as a permit) required under Federal law.(2)Agency delayThe United States Court of Appeals for the District of Columbia shall have original and exclusive jurisdiction over the review of an alleged failure to act by a Federal agency or State administrative agency acting pursuant to Federal law to issue, condition, or deny any permit required under Federal law for a Priority Energy Project.(3)Court action(A)In generalThe Court shall act as expeditiously as possible for all appeals under this section.(B)RemandIf a Court finds that such order or action is inconsistent with the Federal law governing such permit and would prevent the construction, expansion, or operation of the Priority Energy Project, the Court shall remand the proceeding to the agency to take appropriate action consistent with the order of the Court. If the Court remands the order or action to a Federal or State agency, the Court shall set as expeditious a schedule and deadline as possible for the agency to act on remand, and in any event shall allow not more than 90 days for agency action on remand.(C)Attorney’s fees and other expensesAttorney’s fees and other expenses of litigation shall be awarded to the prevailing party in actions challenging an agency action granting a permit for or otherwise authorizing a Priority Energy Project, but in no event shall a Priority Energy Project Developer be required to pay attorney’s fees and other expenses of litigation to a prevailing party.(4)AppealsAppeals brought pursuant to this section may only be filed within 30 days of a final agency action regarding a permit.(b)Citizen suits(1)StandingIn any suit involving a Priority Energy Project brought under a citizen suit provision under a Federal law, any fact material to the standing of the party bringing the suit that is in dispute shall be adjudicated by the Court prior to the adjudication of any other issue relating to the merits of the suit.(2)Preservation of agency discretion(A)Notice of citizen suit requiredA party seeking to file a citizen suit pursuant to a Federal law involving a Priority Energy Project shall first notify in writing the relevant agency and the Priority Energy Project Developer of its intent to file a citizen suit, the claims it intends to bring, and all relevant statutory and regulatory provisions.(B)Determination required(i)In generalNot later than 60 days following receipt of such notice, the agency shall exercise discretion in determining whether enforcement of the claims described in such notice are an appropriate use of agency resources.(ii)Dismissal requiredIf the agency determines such claims are not an appropriate use of agency resources, the citizen suit shall be not be considered authorized under relevant Federal law and if filed shall be immediately dismissed by the Court.(iii)Agency response requiredIf the agency determines such claims are an appropriate use of agency resources, the agency shall have a period of 24 months to act in response to such claims, including by bringing an enforcement action or by consulting with the Priority Energy Project Developer, before the citizen suit shall be considered authorized under relevant Federal law. Upon the request of the Priority Energy Project Developer, the agency must allow for an additional 24 months to act in response to such claims.(C)Citizen suit authorizedAfter the 24-month period, or 48-month period, as applicable, described in subparagraph (B)(iii) has expired, if the agency publishes a notice in the Federal Register expressly stating that it declines to address the claims described by the party seeking to file a citizen suit as described pursuant to subparagraph (A), then such party is authorized to file a citizen suit under relevant Federal law. The agency is prohibited from publishing such notice if the Priority Energy Project Developer has consulted with the agency and taken remedial action regarding the claims contained in the notice described in paragraph (A).(D)Attorneys fees and expensesIn a citizen suit filed pursuant a Federal law that involves a Priority Energy Project, a Priority Energy Project Developer shall not be required to pay attorneys fees and expenses to a prevailing party.(3)SettlementsNotwithstanding any other provision of law, no Federal agency shall enter into a settlement agreement arising from a citizen suit subject to this subsection that would require the reallocation of agency resources that had been previously allocated by law or regulation.165.Time for filing petition for judicial review; standing, filing of record(a)DeadlineAll petitions for judicial review of covered oil and natural gas activities must be filed within 45 days of the final agency decision or the challenge shall be barred.(b)StandingOnly persons whose legal rights will be directly and adversely affected by the challenged action, and who are within the zone of interest protected by each Act under which the challenge is brought, shall have standing to file any petition for judicial review of covered oil and natural gas activities.(c)LimitationNothing in this section creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or approval.(d)Consolidated recordWhen any civil action is brought concerning any covered oil and natural gas activity, the Federal agencies involved shall immediately prepare for the court the consolidated record compiled for the challenged decision.(e)Completion of reviewThe court shall complete all judicial review, including rendering a judgment, before the end of the 210-day period beginning on the date on which a petition is filed that is subject to this subtitle, unless all parties to such proceeding agree to an extension of such period.(f)Expedited mandamus reviewNotwithstanding subsection (e), within 30 days after the filing of an action that is subject to this subtitle, the court shall issue a decision either compelling permit issuance or establishing a schedule that enables the most expeditious possible completion of proceedings. The court may issue orders to enforce any schedule it establishes under this subsection.(g)No private right of actionExcept as expressly provided in this section, this subtitle shall not be construed to create any additional right, benefit, or trust responsibility, substantive or procedural, enforceable at law or equity, by a person against the United States, its agencies, its officers, or any person.166.Limitation on scope of review and relief(a)Prospective reliefIn any proceeding for judicial review that is subject to this subtitle, the court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of a Federal law requirement, and is the least intrusive means necessary to correct the violation.(b)Effectiveness of agency decision pending judicial reviewFinal agency decisions relating to covered oil and natural gas activities shall be effective pending any judicial review of such decisions unless the Court issues an order staying the effect of the decision.167.ExclusionThis subtitle shall not apply to disputes between the parties to a lease issued pursuant to an authorizing leasing statute regarding the obligations of such lease or the alleged breach thereof.GDevelopment of Solar and Wind Energy on Public Land171.DefinitionsIn this subtitle:(1)Covered landThe term covered land means land that is—(A)(i)public land administered by the Secretary; or(ii)National Forest System land administered by the Secretary of Agriculture; and(B)not excluded from the development of solar or wind energy under—(i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(ii)a land use plan established under the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); or(iii)other law.(2)Pilot programThe term pilot program means the wind and solar leasing pilot program established under section 173(a).(3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(4)SecretariesThe term Secretaries means—(A)in the case of public land administered by the Secretary, the Secretary; and(B)in the case of National Forest System land administered by the Secretary of Agriculture, the Secretary of Agriculture.(5)SecretaryThe term Secretary means the Secretary of the Interior.172.Programmatic environmental impact statements and land use planning(a)National forest system landAs soon as practicable but not later than 2 years after the date of enactment of this Act, the Secretary of Agriculture shall—(1)prepare and publish in the Federal Register a notice of intent to prepare a programmatic environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts of—(A)a program to develop solar and wind energy on National Forest System land administered by the Secretary of Agriculture; and(B)any necessary amendments to land use plans for the land; and(2)amend any land use plans as appropriate to provide for the development of energy resources in areas considered appropriate by the Secretary of Agriculture immediately on completion of the programmatic environmental impact statement.(b)Effect on processing applicationsThe requirement for completion of programmatic environmental impact statements under this section shall not result in any delay in processing or approving applications for wind or solar development on public land administered by the Secretary or on National Forest System land.(c)Military installations(1)Report(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the Interior, shall conduct a study, and prepare a report, that—(i)identifies locations on land withdrawn from the public domain and reserved for military purposes that—(I)exhibit a high potential for solar, wind, geothermal, or other energy resources production;(II)are disturbed or otherwise have comparatively low value for other resources; and(III)could be developed for energy production in a manner consistent with all present and reasonably foreseeable military training and operational missions and research, development, testing, and evaluation requirements; and(ii)describes the administration of public land withdrawn for military purposes for the development of commercial-scale energy projects, including the legal authorities governing authorization for that use.(B)RecommendationsThe report shall include recommendations on—(i)necessary changes in any law (including regulations);(ii)whether the authorization for the use of the land for development of energy projects should be pursuant to lease, contract, right-of-way, permit, or other form of authorization;(iii)methods of improving coordination among the Federal, State, and local agencies, if any, involved in authorizing the projects; and(iv)disposition of revenues resulting from the development of energy projects on the land.(2)Environmental impact analysisNot later than 1 year after the completion of the study required by paragraph (1), the Secretary of Defense, in consultation with the Secretary of the Interior, shall prepare and publish in the Federal Register a notice of intent to prepare an environmental impact analysis document to support a program to develop energy resources on withdrawn military land identified in the study as suitable for the production.(3)ReportsOn completion of the report, the Secretary and the Secretary of Defense shall jointly submit the report required by paragraph (1) to—(A)the Committee on Armed Services of the Senate;(B)the Committee on Energy and Natural Resources of the Senate;(C)the Committee on Armed Services of the House of Representatives; and(D)the Committee on Natural Resources of the House of Representatives.173.Development of solar and wind energy on public land(a)Pilot program(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a wind and solar leasing pilot program on covered land administered by the Secretary.(2)Selection of sites(A)In generalNot later than 90 days after the date the pilot program is established under this subsection, the Secretary shall (taking into consideration the multiple resource values of the land) select 2 sites that are appropriate for the development of a solar energy project, and 2 sites that are appropriate for the development of a wind energy project, on covered land administered by the Secretary as part of the pilot program.(B)Site selectionIn carrying out subparagraph (A), the Secretary shall seek to select sites—(i)for which there is likely to be a high level of industry interest;(ii)that have a comparatively low value for other resources; and(iii)that are representative of sites on which solar or wind energy is likely to be developed on covered land.(C)Ineligible sitesThe Secretary shall not select as part of the pilot program any site for which a right-of way for site testing or construction has been issued.(3)QualificationsPrior to any lease sale, the Secretary shall establish qualifications for bidders that ensure bidders—(A)are able to expeditiously develop a wind or solar energy project on the site for lease;(B)possess—(i)financial resources necessary to complete a project;(ii)knowledge of the applicable technology; and(iii)such other qualifications as are determined appropriate by the Secretary; and(C)meet the eligibility requirements for leasing under the first section of the Mineral Leasing Act (30 U.S.C. 181).(4)Lease sales(A)In generalExcept as provided in subparagraph (D)(ii), not later than 180 days after the date sites are selected under paragraph (2), the Secretary shall offer each site for competitive leasing to qualified bidders under such terms and conditions as are required by the Secretary.(B)Bidding systems(i)In generalIn offering the sites for lease, the Secretary may vary the bidding systems to be used at each lease sale, including—(I)cash bonus bids with a requirement for payment of the royalty established under this Act;(II)variable royalty bids based on a percentage of the gross proceeds from the sale of electricity produced from the lease, except that the royalty shall not be less than the royalty required under this Act, together with a fixed cash bonus; and(III)such other bidding system as ensures a fair return to the public consistent with the royalty established under this Act.(ii)RoundThe Secretary shall limit bidding to 1 round in any lease sale.(iii)ExpendituresIn any case in which the land that is subject to lease has 1 or more pending applications for the development of wind or solar energy at the time of the lease sale, the Secretary shall give credit toward any bid submitted by the applicant for expenditures of the applicant considered by the Secretary to be qualified and necessary for the preparation of the application.(C)RevenuesBonus bids, royalties, rentals, fees, or other payments collected by the Secretary under this section shall be subject to section 174.(D)Lease terms(i)In generalAs part of the pilot program, the Secretary may vary the length of the lease terms and establish such other lease terms and conditions as the Secretary considers appropriate.(ii)Data collectionAs part of the pilot program, the Secretary shall—(I)offer on a noncompetitive basis on at least 1 site a short-term lease for data collection; and(II)on the expiration of the short-term lease, offer on a competitive basis a long-term lease, giving credit toward the bonus bid to the holder of the short-term lease for any qualified expenditures to collect data to develop the site during the short-term lease.(5)Compliance with lawsIn offering for lease the selected sites under paragraph (4), the Secretary shall comply with all applicable environmental and other laws.(6)ReportThe Secretary shall—(A)compile a report of the results of each lease sale under the pilot program, including—(i)the level of competitive interest;(ii)a summary of bids and revenues received; and(iii)any other factors that may have impacted the lease sale process; and(B)not later than 90 days after the final lease sale, submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the report described in subparagraph (A).(7)Rights-of-wayDuring the pendency of the pilot program, the Secretary shall continue to issue rights-of-way, in compliance with authority in effect on the date of enactment of this Act, for available sites not selected for the pilot program.(b)Secretarial determination(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretaries shall make a joint determination on whether to establish a leasing program under this section for wind or solar energy, or both, on all covered land.(2)SystemIf the Secretaries determine that a leasing program should be established, the program shall apply to all covered land in accordance with this Act and other provisions of law applicable to public land or National Forest System land.(3)EstablishmentThe Secretaries shall establish a leasing program unless the Secretaries determine that the program—(A)is not in the public interest; and(B)does not provide an effective means of developing wind or solar energy.(4)ConsultationIn making the determinations required under this subsection, the Secretaries shall consult with—(A)the heads of other relevant Federal agencies;(B)interested States, Indian tribes, and local governments;(C)representatives of the solar and wind industries;(D)representatives of the environment, conservation, and outdoor sporting communities;(E)other users of the covered land; and(F)the public.(5)ConsiderationsIn making the determinations required under this subsection, the Secretaries shall consider the results of the pilot program.(6)RegulationsNot later than 1 year after the date on which any determination is made to establish a leasing program, the Secretaries shall jointly promulgate final regulations to implement the program.(7)ReportIf the Secretaries determine that a leasing program should not be established, not later than 60 days after the date of the determination, the Secretaries shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the basis and findings for the determination.(c)Transition(1)In generalIf the Secretaries determine under subsection (b) that a leasing program should be established for covered land, until the program is established and final regulations for the program are issued—(A)the Secretary shall continue to accept applications for rights-of-way on covered land, and provide for the issuance of rights-of-way on covered land within the jurisdiction of the Secretary for the development of wind or solar energy pursuant to each requirement described in title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) and other applicable law; and(B)the Secretary of Agriculture shall continue to accept applications for authorizations, and provide for the issuance of the authorizations, for the development of wind or solar energy on covered land within the jurisdiction of the Secretary pursuant to applicable law.(2)Existing rights-of-way and authorizations(A)In generalEffective beginning on the date on which the wind or solar leasing programs are established and final regulations are issued, the Secretaries shall not renew an existing right-of-way or other authorization for wind or solar energy development at the end of the term of the right-of-way or authorization.(B)Lease(i)In generalSubject to clause (ii), at the end of the term of the right-of-way or other authorization for the wind or solar energy project, the Secretary or, in the case of National Forest System land, the Secretary of Agriculture, shall grant, without a competitive process, a lease to the holder of the right-of-way or other authorization for the same covered land as was authorized under the right-of-way or other authorization if (as determined by the Secretary concerned)—(I)the holder of the right-of-way or other authorization has met the requirements of diligent development; and(II)issuance of the lease is in the public interest and consistent with applicable law.(ii)Terms and conditionsAny lease described in clause (i) shall be subject to—(I)terms and conditions that are consistent with this Act and the regulations issued under this Act; and(II)the regulations in effect on the date of renewal and any other terms and conditions that the Secretary considers necessary to protect the public interest.(3)Pending rights-of-wayEffective beginning on the date on which the wind or solar leasing programs are established and final regulations for the programs are issued, the Secretary or, with respect to National Forest System land, the Secretary of Agriculture shall provide any applicant that has filed a plan of development for a right-of-way or, in the case of National Forest System land, for an applicable authorization, for a wind or solar energy project with an option to acquire a lease on a noncompetitive basis, under such terms and conditions as are required by this Act, applicable regulations, and the Secretary concerned, for the same covered land included in the plan of development if—(A)the plan of development has been determined by the Secretary concerned to be adequate for the initiation of environmental review;(B)granting the lease is consistent with all applicable land use planning, environmental, and other laws;(C)the applicant has made a good faith effort to obtain a right-of-way or, in the case of National Forest System land, other authorization, for the project; and(D)issuance of the lease is in the public interest.(d)Leasing programIf the Secretaries determine under subsection (b) that a leasing program should be established, the program shall be established in accordance with subsections (e) through (k).(e)Competitive leases(1)In generalExcept as provided in paragraph (2), leases for wind or solar energy development under this section shall be issued on a competitive basis with a single round of bidding in any lease sale.(2)ExceptionsParagraph (1) shall not apply if the Secretary or, with respect to National Forest System land, the Secretary of Agriculture determines that—(A)no competitive interest exists for the covered land;(B)the public interest would not be served by the competitive issuance of a lease;(C)the lease is for the placement and operation of a meteorological or data collection facility or for the development or demonstration of a new wind or solar technology and has a term of not more than 5 years; or(D)the covered land is eligible to be granted a noncompetitive lease under subsection (c).(f)Payments(1)In generalThe Secretaries shall jointly establish fees, rentals, bonuses, or other payments to ensure a fair return to the United States for any lease issued under this section.(2)Bonus bidsThe Secretaries may grant credit toward any bonus bid for a qualified expenditure by the holder of a lease described in subsection (e)(2)(C) in any competitive lease sale held for a long-term lease covering the same land covered by the lease described in subsection (e)(2)(C).(g)QualificationsPrior to any lease sale, the Secretary shall establish qualifications for bidders that ensure bidders meet the requirements described in subsection (a)(3).(h)RequirementsThe Secretaries shall ensure that any activity under a leasing program is carried out in a manner that—(1)is consistent with all applicable land use planning, environmental, and other laws; and(2)provides for—(A)safety;(B)protection of the environment and fish and wildlife habitat;(C)mitigation of impacts;(D)prevention of waste;(E)diligent development of the resource, with specific milestones to be met by the lessee as determined by the Secretaries;(F)coordination with applicable Federal agencies;(G)a fair return to the United States for any lease;(H)use of best management practices, including planning and practices for mitigation of impacts;(I)public notice and comment on any proposal submitted for a lease under this section;(J)oversight, inspection, research, monitoring, and enforcement relating to a lease under this section;(K)the quantity of acreage to be commensurate with the size of the project covered by a lease; and(L)efficient use of water resources.(i)Lease duration, suspension, and cancellation(1)DurationA lease under this section shall be for—(A)an initial term of 25 years; and(B)any additional period after the initial term during which electricity is being produced annually in commercial quantities from the lease.(2)AdministrationThe Secretary shall establish terms and conditions for the issuance, transfer, renewal, suspension, and cancellation of a lease under this section.(3)Readjustment(A)In generalRoyalties, rentals, and other terms and conditions of a lease under this section shall be subject to readjustment—(i)on the date that is 15 years after the date on which the lease is issued; and(ii)every 10 years thereafter.(B)LeaseEach lease issued under this Act shall provide for readjustment in accordance with subparagraph (A).(j)Surface-Disturbing activitiesThe Secretaries shall—(1)regulate all surface-disturbing activities conducted pursuant to any lease issued under this section; and(2)require any necessary reclamation and other actions under the lease as are required in the interest of conservation of surface resources.(k)SecurityThe Secretaries shall require the holder of a lease issued under this section—(1)to furnish a surety bond or other form of security, as prescribed by the Secretaries;(2)to provide for the reclamation and restoration of the area covered by the lease; and(3)to comply with such other requirements as the Secretaries consider necessary to protect the interests of the public and the United States.(l)Periodic reviewNot less frequently than once every 5 years, the Secretary shall conduct a review of the adequacy of the surety bond or other form of security provided by the holder of a lease issued under this section.174.Disposition of revenues(a)Disposition of revenuesOf the amounts collected as bonus bids, royalties, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization for the development of wind or solar energy on covered land—(1)25 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the income is derived;(2)25 percent shall be paid by the Secretary of the Treasury to the 1 or more counties within the boundaries of which the income is derived; and(3)50 percent shall be deposited in the Treasury of the United States.(b)Payments to States and countiesAmounts paid to States and counties under subsection (a) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).HMiscellaneous Provisions181.Military operationsThe Secretary shall consult with the Secretary of Defense regarding military operations needs in the waters of the outer Continental Shelf. The Secretary shall work with the Secretary of Defense to resolve any conflicts that might arise between such operations and leasing under this subtitle. If the Secretaries are unable to resolve all such conflicts, any unresolved issues shall be referred by the Secretaries to the President within 90 days for immediate resolution.182.Environmental sensitivity analysis under the program(a)Environmental Sensitivity IndexThe Environmental Sensitivity Index, developed by the National Oceanic and Atmospheric Administration, which considers the sensitivity of different shoreline areas to oil spills, and the ranking under the program of the areas of the outer Continental Shelf based upon the Environmental Sensitivity Index, satisfies the requirements of section 18 of the Act (43 U.S.C. 1344), including the requirement to consider the relative environmental sensitivity of different areas of the outer Continental Shelf under section 18(a)(2)(G) of the Act (43 U.S.C. 1344(a)(2)(G)).(b)Program deemed sufficientThe Final Outer Continental Shelf Oil and Gas Leasing Program, 2007–2012, is deemed to meet all requirements of section 18 of the Act (43 U.S.C. 1344) and is effective as of the date on which the Secretary made that program effective.183.Validity of existing leasesAny lease heretofore issued pursuant to a lease sale held under the Final Outer Continental Shelf Oil and Gas Leasing Program, 2007–2012, including any lease issued pursuant to Lease Sale 193 or 213, is deemed to be in full compliance with the Act and all other legal requirements.184.Integrity of lease sales and leasing schedule(a)Leasing during judicial or administrative reviewSection 18(d)(3) of the Act (43 U.S.C. 1344(d)(3)) is amended to read as follows:(3)After the leasing program has been approved by the Secretary, except as otherwise provided by applicable law, no lease shall be issued unless it is for an area included in the approved leasing program and unless it contains provisions consistent with the approved leasing program, except that leasing shall continue for so long as such program is under judicial or administrative review pursuant to this Act, including any administrative review occasioned by the remand of such program as a result of judicial review. Any lease issued pursuant to a lease sale held in the period that the approved leasing program is under judicial or administrative review is deemed to have been issued pursuant to an approved leasing program..(b)Court action upon appealThe last sentence of section 23(c)(6) of the Act (43 U.S.C. 1349(c)(6)) is amended to read as follows: The court may affirm or modify any order or decision or may remand the proceedings to the Secretary for such further action as it may direct..185.Authority to conduct offshore drilling under approved permits(a)In generalSubject to subsection (b), each holder of a permit issued pursuant to an application for a permit to drill, including an application for a permit to sidetrack, that was approved by the Minerals Management Service before May 3, 2010, for purposes of outer Continental Shelf energy exploration or development and production may conduct all operations authorized under the terms of the permit (including all exploration plans, development operations coordination documents, and development production plans submitted for the permit)—(1)without further review by the Bureau of Ocean Energy Management, Regulation and Enforcement and Bureau of Safety and Environmental Enforcement; and(2)without further review or delay under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other similar statutes, including the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.).(b)OperationsOperations conducted under subsection (a) shall be carried out in accordance with the safety protocols contained in part 250 of title 30, Code of Federal Regulations.(c)Review of complianceThis section does not prohibit review of compliance with the terms of such a permit.186.Time requirement to act on oil and natural gas drilling permitsSubsection (d) of section 11 of the Act (43 U.S.C. 1340) is amended by designating the existing text as paragraph (1) and adding at the end the following:(2)(A)The Secretary shall approve or disapprove any application for a permit for drilling a well under an approved exploration or development plan, or any application to amend a previously approved permit, within 30 days after its submission, except that the Secretary may disapprove such permit only upon a determination that—(i)any proposed activity under the permit would result in any condition described in section 5(a)(2)(A)(i); and(ii)such proposed activity cannot be modified to avoid such condition.(B)The Secretary may request additional information from the applicant prior to approving or disapproving such application, but the request for additional information must be received by the applicant within 15 days after submission of the application to the Secretary. Upon receipt of the additional information requested by the Secretary, the Secretary shall approve or disapprove the application within 15 days in accordance with this subsection. If the Secretary disapproves a permit application or an amended permit application pursuant to this subsection, and there is no other well on the lease tract capable of production in paying quantities, within 90 days after receipt of a final disapproval decision all record title holders of the lease may request cancellation of the lease, and within 60 days after receipt of such cancellation request the Secretary shall pay to the record title holders the amount of any bonus bid paid for such lease. The Secretary shall make such payment from amounts that otherwise would be credited to miscellaneous receipts pursuant to section 9.. 187.Timely issuance of onshore oil and gas leasesSection 17(a)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)) is amended by striking Leases shall be issued within 60 days following payment by the successful bidder of the remainder of the bonus bid, if any, and the annual rental for the first lease year. and inserting Unless the Secretary issues a lease sooner, leases shall automatically issue exactly 60 days following payment by the successful bidder of the remainder of the bonus bid, if any, and the annual rental for the first lease year. The filing of any protest to the sale or issuance of a lease shall not act to extend the date by which the lease is to be issued following payment by the successful bidder under the preceding sentence, nor shall the issuance of a lease be delayed or deferred beyond 60 days following payment by the successful bidder pending resolution of a protest to the sale or issuance of the lease..188.State auditingWhere authority is ceded to States to audit processing and transportation for purposes of royalty calculation under section 205 of the Royalty Simplification and Fairness Act of 1996, State auditors shall provide background methodology and supporting detail to the payor for audit findings; including formulas and supporting worksheets detailing the calculations used when costs from processing plants and transportation providers are disallowed by the State auditor. The State shall seek written authority from the processors and transporters to provide this information when necessary and requested.IIContinental Pipeline Approval201.Keystone XL permit approvalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, and any other Executive order or provision of law, no Presidential permit shall be required for the pipeline described in the application filed on May 4, 2012, by TransCanada Keystone Pipeline, L.P. to the Department of State for the Keystone XL pipeline, as supplemented to include the Nebraska reroute evaluated in the Final Evaluation Report issued by the Nebraska Department of Environmental Quality in January 2013 and approved by the Nebraska governor. The final environmental impact statement issued by the Secretary of State on August 26, 2011, coupled with the Final Evaluation Report described in the previous sentence, shall be considered to satisfy all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and of the National Historic Preservation Act (16 U.S.C. 470 et seq.).202.Judicial review(a)Exclusive jurisdictionExcept for review by the Supreme Court on writ of certiorari, the United States Court of Appeals for the District of Columbia Circuit shall have original and exclusive jurisdiction to determine—(1)the validity of any final order or action (including a failure to act) of any Federal agency or officer with respect to issuance of a permit relating to the construction or maintenance of the Keystone XL pipeline, including any final order or action deemed to be taken, made, granted, or issued;(2)the constitutionality of any provision of this Act, or any decision or action taken, made, granted, or issued, or deemed to be taken, made, granted, or issued under this Act; or(3)the adequacy of any environmental impact statement prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or of any analysis under any other Act, with respect to any action taken, made, granted, or issued, or deemed to be taken, made, granted, or issued under this Act.(b)Deadline for filing claimA claim arising under this Act may be brought not later than 60 days after the date of the decision or action giving rise to the claim.(c)Expedited considerationThe United States Court of Appeals for the District of Columbia Circuit shall set any action brought under subsection (a) for expedited consideration, taking into account the national interest of enhancing national energy security by providing access to the significant oil reserves in Canada that are needed to meet the demand for oil.203.American burying beetle(a)FindingsThe Congress finds that—(1)environmental reviews performed for the Keystone XL pipeline project satisfy the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) in its entirety; and(2)for purposes of that Act, the Keystone XL pipeline project will not jeopardize the continued existence of the American burying beetle or destroy or adversely modify American burying beetle critical habitat.(b)Biological opinionThe Secretary of the Interior is deemed to have issued a written statement setting forth the Secretary’s opinion containing such findings under section 7(b)(1)(A) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any taking of the American burying beetle that is incidental to the construction or operation and maintenance of the Keystone XL pipeline as it may be ultimately defined in its entirety, shall not be considered a prohibited taking of such species under such Act.204.Right-of-way and temporary use permitThe Secretary of the Interior is deemed to have granted or issued a grant of right-of-way and temporary use permit under section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), as set forth in the application tendered to the Bureau of Land Management for the Keystone XL pipeline.205.Permits for activities in navigable waters(a)Issuance of permitsThe Secretary of the Army, not later than 90 days after receipt of an application therefor, shall issue all permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) and section 10 of the Act of March 3, 1899 (33 U.S.C. 403; commonly known as the Rivers and Harbors Appropriations Act of 1899), necessary for the construction, operation, and maintenance of the pipeline described in the May 4, 2012, application referred to in section 201, as supplemented by the Nebraska reroute. The application shall be based on the administrative record for the pipeline as of the date of enactment of this Act, which shall be considered complete.(b)Waiver of procedural requirementsThe Secretary may waive any procedural requirement of law or regulation that the Secretary considers desirable to waive in order to accomplish the purposes of this section.(c)Issuance in absence of action by the SecretaryIf the Secretary has not issued a permit described in subsection (a) on or before the last day of the 90-day period referred to in subsection (a), the permit shall be deemed issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (33 U.S.C. 403), as appropriate, on the day following such last day.(d)LimitationThe Administrator of the Environmental Protection Agency may not prohibit or restrict an activity or use of an area that is authorized under this section.206.Migratory Bird Treaty Act permitThe Secretary of the Interior is deemed to have issued a special purpose permit under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), as described in the application filed with the United States Fish and Wildlife Service for the Keystone XL pipeline on January 11, 2013.207.Oil spill response plan disclosure(a)In generalAny pipeline owner or operator required under Federal law to develop an oil spill response plan for the Keystone XL pipeline shall make such plan available to the Governor of each State in which such pipeline operates to assist with emergency response preparedness.(b)UpdatesA pipeline owner or operator required to make available to a Governor a plan under subsection (a) shall make available to such Governor any update of such plan not later than 7 days after the date on which such update is made.IIIRadiological Material Repository301.Radiological material repository(a)Repository requiredThe Federal Government shall site and permit at least one radiological material geologic repository for the disposal of radiological material.(b)Yucca mountain(1)In generalThe repository site at Yucca Mountain shall remain the site for the Nation’s radiological material repository following full statutory review of the Department of Energy’s license application to construct the Yucca Mountain repository.(2)ApplicationThe Nuclear Regulatory Commission shall continue to review the Department of Energy’s pending license application to construct the repository at Yucca Mountain until a determination is made on the merits of the application.(c)Deadlines(1)Suitability determinationNot later than 90 days after the enactment of this Act, the Nuclear Regulatory Commission shall make a determination regarding the suitability of Yucca Mountain under subsection (a).(2)Action on ApplicationNot later than 180 days after the enactment of this Act, the Nuclear Regulatory Commission shall approve the application under subsection (b).(d)Limitations on amount of radiological materialAll statutory limitations on the amount of radiological material that can be placed in Yucca Mountain are hereby removed and shall be replaced by the Nuclear Regulatory Commission with new limits based on scientific and technical analysis of the full capacity of Yucca Mountain for the storage of radiological material.IVRelief From Regulations and Prohibitions That Cause Artificial Price Increases401.Endangered Species Act of 1973 reformThe Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is amended—(1)by striking best scientific and commercial data available each place it appears and inserting best scientific and economic data available at the time, including analysis of the costs and benefits of the matter under consideration; and(2)by adding at the end the following:19.ScopeNothing in this Act shall be construed to authorize the use of this Act or the rules and regulations promulgated pursuant to this Act to regulate greenhouse gas emissions..402.Repeal of EPA climate change regulation(a)Greenhouse gas regulation under clean air actSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the following at the end thereof: The term air pollutant does not include carbon dioxide, water vapor, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride..(b)No regulation of climate changeNothing in the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), shall be treated as authorizing or requiring the regulation of climate change or global warming.403.Repeal of Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed.404.Repeal of ethanol mandatesSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o); relating to the Renewable Fuel Program) is repealed.VRefinery Reform501.Refinery permitting process(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)ExpansionThe term expansion means a physical change that results in an increase in the capacity of a refinery.(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(4)PermitThe term permit means any permit, license, approval, variance, or other form of authorization that a refiner is required to obtain—(A)under any Federal law; or(B)from a State or Indian tribal government agency delegated authority by the Federal Government, or authorized under Federal law, to issue permits.(5)RefinerThe term refiner means a person that—(A)owns or operates a refinery; or(B)seeks to become an owner or operator of a refinery.(6)Refinery(A)In generalThe term refinery means—(i)a facility at which crude oil is refined into transportation fuel or other petroleum products; and(ii)a coal liquification or coal-to-liquid facility at which coal is processed into synthetic crude oil or any other fuel.(B)InclusionsThe term refinery includes an expansion of a refinery.(7)Refinery permitting agreementThe term refinery permitting agreement means an agreement entered into between the Administrator and a State or Indian tribe under subsection (b).(8)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.(b)Streamlining of refinery permitting process(1)In generalAt the request of the Governor of a State or the governing body of an Indian tribe, the Administrator shall enter into a refinery permitting agreement with the State or Indian tribe under which the process for obtaining all permits necessary for the construction and operation of a refinery shall be streamlined using a systematic interdisciplinary multimedia approach as provided in this section.(2)Authority of administratorUnder a refinery permitting agreement the Administrator shall have authority, as applicable and necessary, to—(A)accept from a refiner a consolidated application for all permits that the refiner is required to obtain to construct and operate a refinery;(B)in consultation and cooperation with each Federal, State, or Indian tribal government agency that is required to make any determination to authorize the issuance of a permit, establish a schedule under which each agency shall—(i)concurrently consider, to the maximum extent practicable, each determination to be made; and(ii)complete each step in the permitting process; and(C)issue a consolidated permit that combines all permits issued under the schedule established under subparagraph (B).(3)Agreement by the stateUnder a refinery permitting agreement, a State or governing body of an Indian tribe shall agree that—(A)the Administrator shall have each of the authorities described in paragraph (2); and(B)each State or Indian tribal government agency shall—(i)in accordance with State law, make such structural and operational changes in the agencies as are necessary to enable the agencies to carry out consolidated project-wide permit reviews concurrently and in coordination with the Environmental Protection Agency and other Federal agencies; and(ii)comply, to the maximum extent practicable, with the applicable schedule established under paragraph (2)(B).(4)Deadlines(A)New refineriesIn the case of a consolidated permit for the construction of a new refinery, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than—(i)365 days after the date of the receipt of the administratively complete application for the consolidated permit; or(ii)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 90 days after the expiration of the deadline established under clause (i).(B)Expansion of existing refineriesIn the case of a consolidated permit for the expansion of an existing refinery, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than—(i)120 days after the date of the receipt of the administratively complete application for the consolidated permit; or(ii)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 30 days after the expiration of the deadline established under clause (i).(5)Federal agenciesEach Federal agency that is required to make any determination to authorize the issuance of a permit shall comply with the applicable schedule established under paragraph (2)(B).(6)Judicial reviewAny civil action for review of any permit determination under a refinery permitting agreement shall be brought exclusively in the United States district court for the district in which the refinery is located or proposed to be located.(7)Efficient permit reviewIn order to reduce the duplication of procedures, the Administrator shall use State permitting and monitoring procedures to satisfy substantially equivalent Federal requirements under this title.(8)SeverabilityIf 1 or more permits that are required for the construction or operation of a refinery are not approved on or before any deadline established under paragraph (4), the Administrator may issue a consolidated permit that combines all other permits that the refiner is required to obtain other than any permits that are not approved.(9)SavingsNothing in this subsection affects the operation or implementation of otherwise applicable law regarding permits necessary for the construction and operation of a refinery.(10)Consultation with local governmentsCongress directs the Administrator, States, and tribal governments to consult, to the maximum extent practicable, with local governments in carrying out this subsection.(11)Effect on local authorityNothing in this subsection affects—(A)the authority of a local government with respect to the issuance of permits; or(B)any requirement or ordinance of a local government (such as a zoning regulation).502.Existing refinery permit application deadlineNotwithstanding any other provision of law, applications for a permit for existing refinery applications shall not be considered to be timely if submitted after 120 days after the date of enactment of this Act.503.New refining capacity on closed military installations(a)DefinitionsFor purposes of this section—(1)the term base closure law means the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note);(2)the term closed military installation means a military installation closed or approved for closure pursuant to a base closure law;(3)the term designated refinery means a refinery designated under subsection (b)(1);(4)the term Federal refinery authorization—(A)means any authorization required under Federal law, whether administered by a Federal or State administrative agency or official, with respect to siting, construction, expansion, or operation of a refinery; and(B)includes any permits, special use authorizations, certifications, opinions, or other approvals required under Federal law with respect to siting, construction, expansion, or operation of a refinery;(5)the term refinery means—(A)a facility designed and operated to receive, load, unload, store, transport, process, and refine crude oil by any chemical or physical process, including distillation, fluid catalytic cracking, hydrocracking, coking, alkylation, etherification, polymerization, catalytic reforming, isomerization, hydrotreating, blending, and any combination thereof, in order to produce gasoline or other fuel; or(B)a facility designed and operated to receive, load, unload, store, transport, process, and refine coal by any chemical or physical process, including liquefaction, in order to produce gasoline, diesel, or other liquid fuel as its primary output;(6)the term Secretary means the Secretary of Energy; and(7)the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.(b)State participation and presidential designation(1)Designation requirementNot later than 90 days after the date of enactment of this Act, the President shall designate no less than 3 closed military installations, or portions thereof, subject to paragraph (3)(B), that are appropriate for the purposes of siting a refinery.(2)Analysis of refinery sitesIn considering any site for possible designation under paragraph (1), the President shall conduct an analysis of—(A)the availability of crude oil supplies to the site, including supplies from domestic production of shale oil and tar sands and other strategic unconventional fuels;(B)the distribution of the Nation’s refined petroleum product demand;(C)whether such site is in close proximity to substantial pipeline infrastructure, including both crude oil and refined petroleum product pipelines, and potential infrastructure feasibility;(D)the need to diversify the geographical location of the domestic refining capacity;(E)the effect that increased refined petroleum products from a refinery on that site may have on the price and supply of gasoline to consumers;(F)the impact of locating a refinery on the site on the readiness and operations of the Armed Forces; and(G)such other factors as the President considers appropriate.(3)Sale or disposal(A)DesignationExcept as provided in subparagraph (B), until the expiration of 2 years after the date of enactment of this Act, the Federal Government shall not sell or otherwise dispose of the military installations designated pursuant to paragraph (1).(B)Governor’s objectionNo site may be used for a refinery under this section if, not later than 60 days after designation of the site under paragraph (1), the Governor of the State in which the site is located transmits to the President an objection to the designation, unless, not later than 60 days after the President receives such objection, the Congress has by law overridden the objection.(4)Redevelopment authorityWith respect to a closed military installation, or portion thereof, designated by the President as a potentially suitable refinery site pursuant to paragraph (1)—(A)the redevelopment authority for the installation, in preparing or revising the redevelopment plan for the installation, shall consider the feasibility and practicability of siting a refinery on the installation; and(B)the Secretary of Defense, in managing and disposing of real property at the installation pursuant to the base closure law applicable to the installation, shall give substantial deference to the recommendations of the redevelopment authority, as contained in the redevelopment plan for the installation, regarding the siting of a refinery on the installation.(c)Process coordination and rules of procedure(1)Designation as Lead Agency(A)In generalThe Department of Energy shall act as the lead agency for the purposes of coordinating all applicable Federal refinery authorizations and related environmental reviews with respect to a designated refinery.(B)Other agenciesEach Federal and State agency or official required to provide a Federal refinery authorization shall cooperate with the Secretary and comply with the deadlines established by the Secretary.(2)Schedule(A)Secretary’s authority to set scheduleThe Secretary shall establish a schedule for all Federal refinery authorizations with respect to a designated refinery. In establishing the schedule, the Secretary shall—(i)ensure expeditious completion of all such proceedings; and(ii)accommodate the applicable schedules established by Federal law for such proceedings.(B)Failure to meet scheduleIf a Federal or State administrative agency or official does not complete a proceeding for an approval that is required for a Federal refinery authorization in accordance with the schedule established by the Secretary under this paragraph, the applicant may pursue remedies under paragraph (4).(3)Consolidated RecordThe Secretary shall, with the cooperation of Federal and State administrative agencies and officials, maintain a complete consolidated record of all decisions made or actions taken by the Secretary or by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to any Federal refinery authorization. Such record shall be the record for judicial review under paragraph (4) of decisions made or actions taken by Federal and State administrative agencies and officials, except that, if the Court determines that the record does not contain sufficient information, the Court may remand the proceeding to the Secretary for further development of the consolidated record.(4)Judicial Review(A)In generalThe United States Court of Appeals for the District of Columbia shall have original and exclusive jurisdiction over any civil action for the review of—(i)an order or action, related to a Federal refinery authorization, by a Federal or State administrative agency or official; and(ii)an alleged failure to act by a Federal or State administrative agency or official acting pursuant to a Federal refinery authorization.The failure of an agency or official to act on a Federal refinery authorization in accordance with the Secretary’s schedule established pursuant to paragraph (2) shall be considered inconsistent with Federal law for the purposes of subparagraph (B) of this paragraph.(B)Court actionIf the Court finds that an order or action described in subparagraph (A)(i) is inconsistent with the Federal law governing such Federal refinery authorization, or that a failure to act as described in subparagraph (A)(ii) has occurred, and the order, action, or failure to act would prevent the siting, construction, expansion, or operation of the designated refinery, the Court shall remand the proceeding to the agency or official to take appropriate action consistent with the order of the Court. If the Court remands the order, action, or failure to act to the Federal or State administrative agency or official, the Court shall set a reasonable schedule and deadline for the agency or official to act on remand.(C)Secretary’s actionFor any civil action brought under this paragraph, the Secretary shall promptly file with the Court the consolidated record compiled by the Secretary pursuant to paragraph (3).(D)Expedited reviewThe Court shall set any civil action brought under this paragraph for expedited consideration.(E)Attorney’s feesIn any action challenging a Federal refinery authorization that has been granted, reasonable attorney’s fees and other expenses of litigation shall be awarded to the prevailing party. This subparagraph shall not apply to any action seeking remedies for denial of a Federal refinery authorization or failure to act on an application for a Federal refinery authorization.VIRepeal of Energy Tax Subsidies600.Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.601.Corporate and Individual income tax rates reduced(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe rates of tax in accordance with subsection (b) so that such rates as the Secretary estimates would result in—(1)a decrease in revenue to the Treasury for taxable years beginning during the 10-year period beginning on the date of the enactment of this Act, equal to(2)the increase in revenue for such taxable years by reason of the amendments made by title I of this Act.(b)Prescribed rates in lieu of statutory ratesFor purposes of determining the decrease in revenues under subsection (a)(1)—(1)Corporate income tax rateIn determining a flat rate of tax in lieu of the rates of tax under paragraphs (1) and (2) of section 11(b), section 1201(a), and paragraphs (1), (2), and (6) of section 1445(e) of the Internal Revenue Code of 1986, the Secretary shall take into account one-half of the revenue increase described in subsection (a)(2).(2)Individual 10 percent income tax rateIn determining a rate of tax in lieu of the 10 percent rate under section 1(i) of the Internal Revenue Code of 1986, the Secretary shall take into account one-half of the revenue increase described in subsection (a)(2).(c)Effective dateThe rates of tax prescribed by the Secretary under subsection (a) shall apply to taxable years beginning more than 1 year after the date of the enactment of this Act.602.Repeal of credit for alcohol fuel, biodiesel, and alternative fuel mixtures(a)In generalSection 6426 is repealed.(b)Conforming amendments(1)Subparagraph (D) of section 6427(e)(6) is amended by striking September 30, 2014 and inserting December 31, 2013.(2)Paragraph (1) of section 4101(a) is amended by striking or alcohol (as defined in section 6426(b)(4)(A).(3)Paragraph (2) of section 4104(a) is amended by striking 6426, or 6427(e).(4)Subparagraph (E) of section 7704(d)(1) is amended—(A)by inserting (as in effect on the day before the date of the enactment of the Energy Exploration and Production to Achieve National Demand Act) after of section 6426, and(B)by inserting (as so in effect) after section 6426(b)(4)(A).(5)Paragraph (1) of section 9503(b) is amended by striking the second sentence.(c)Clerical amendmentThe table of sections for subchapter B of chapter 65 is amended by striking the item relating to section 6426.(d)Effective dateThe amendments made by this section shall apply with respect to fuel sold and used after December 31, 2014.603.Repeal of credit for certain plug-in electric vehicles(a)In generalSection 30 is repealed.(b)Conforming amendments(1)Paragraph (3) of section 24(b) is amended by striking , 30.(2)Clause (ii) of section 25(e)(1)(C) is amended by striking , 30.(3)Paragraph (2) of section 25B(g) is amended by striking , 30.(4)Paragraph (1) of section 26(a) is amended by striking , 30.(5)Subclause (VI) of section 48C(c)(1)(A)(i) is amended by inserting (as in effect on the day before the date of the enactment of the Energy Exploration and Production to Achieve National Demand Act) after section 30(d).(6)Paragraph (3) of section 179A(c) is amended by inserting (as in effect on the day before the date of the enactment of the Energy Exploration and Production to Achieve National Demand Act) after section 30(c).(7)Subsection (a) of section 1016 is amended by striking paragraph (25) and by redesignating paragraphs (26) through (37) as paragraphs (25) through (36), respectively.(8)Subsection (m) of section 6501 is amended by striking 30(e)(6).(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 30.(d)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2011.604.Early termination of credit for qualified fuel cell motor vehicles(a)In generalSection 30B is repealed.(b)Conforming amendments(1)Subparagraph (A) of section 24(b)(3) is amended by striking , 30B.(2)Clause (ii) of section 25(e)(1)(C) is amended by striking , 30B.(3)Paragraph (2) of section 25B(g) is amended by striking , 30B,.(4)Paragraph (1) of section 26(a) is amended by striking , 30B.(5)Subsection (b) of section 38 is amended by striking paragraph (25).(6)Subsection (a) of section 1016, as amended by section 602 of this Act, is amended by striking paragraph (33) and by redesignating paragraphs (34), (35), and (36) as paragraphs (33), (34), and (35), respectively.(7)Paragraph (2) of section 1400C(d) is amended by striking , 30B.(8)Subsection (m) of section 6501 is amended by striking , 30B(h)(9).(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 30B.(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.605.Repeal of alternative fuel vehicle refueling property credit(a)In generalSection 30C is repealed.(b)Conforming amendments(1)Subsection (b) of section 38 is amended by striking paragraph (26).(2)Paragraph (3) of section 55(c) is amended by striking , 30C(d)(2),.(3)Subsection (a) of section 1016, as amended by sections 602 and 603 of this Act, is amended by striking paragraph (33) and by redesignating paragraphs (34) and (35) as paragraphs (33) and (34), respectively.(4)Subsection (m) of section 6501 is amended by striking , 30C(e)(5).(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 30C.(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.606.Repeal of credit for alcohol used as fuel(a)In generalSection 40 is repealed.(b)Conforming amendments(1)Subsection (b) of section 38 is amended by striking paragraph (3).(2)Subsection (c) of section 196 is amended by striking paragraph (3) and by redesignating paragraphs (4) through (14) as paragraphs (3) through (13), respectively.(3)Paragraph (1) of section 4101(a) is amended by striking , and every person producing cellulosic biofuel (as defined in section 40(b)(6)(E)).(4)Paragraph (1) of section 4104(a) is amended by striking , 40.(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2014.607.Repeal of credit for biodiesel and renewable diesel used as fuel(a)In generalSection 40A is repealed.(b)Conforming amendment(1)Subsection (b) of section 38 is amended by striking paragraph (17).(2)Section 87 is repealed.(3)Subsection (c) of section 196, as amended by section 606 of this Act, is amended by striking paragraph (11) and by redesignating paragraphs (11), (12), and (13) as paragraphs (10), (11), and (12), respectively.(4)Paragraph (1) of section 4101(a) is amended by striking , every person producing or importing biodiesel (as defined in section 40A(d)(1).(5)Paragraph (1) of section 4104(a) is amended by striking , and 40A.(6)Subparagraph (E) of section 7704(d)(1) is amended by inserting (as so in effect) after section 40A(d)(1).(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 40A.(d)Effective dateThe amendments made by this section shall apply to fuel produced, and sold or used, after December 31, 2014.608.Repeal of enhanced oil recovery credit(a)In generalSection 43 is repealed.(b)Conforming amendments(1)Subsection (b) of section 38 is amended by striking paragraph (6).(2)Paragraph (4) of section 45Q(d) is amended by inserting (as in effect on the day before the date of the enactment of the Energy Exploration and Production to Achieve National Demand Act) after section 43(c)(2).(3)Subsection (c) of section 196, as amended by sections 606 and 607 of this Act, is amended by striking paragraph (5) and by redesignating paragraphs (6) through (12) as paragraphs (5) through (11), respectively.(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 43.(d)Effective dateThe amendments made by this section shall apply to costs paid or incurred in taxable years beginning after December 31, 2014.609.Termination of credit for electricity produced from certain renewable resources(a)In generalSection 45 is repealed.(b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 45.(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.610.Repeal of credit for producing oil and gas from marginal wells(a)In generalSection 45I is repealed.(b)Conforming amendmentSubsection (b) of section 38 is amended by striking paragraph (19).(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 45I.(d)Effective dateThe amendments made by this section shall apply to production in taxable years beginning after December 31, 2014.611.Termination of credit for production from advanced nuclear power facilities(a)In generalSubparagraph (B) of section 45J(d)(1) is amended by striking January 1, 2021 and inserting January 1, 2015.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.612.Repeal of credit for carbon dioxide sequestration(a)In generalSection 45Q is repealed.(b)Effective dateThe amendment made by this section shall apply to carbon dioxide captured after December 31, 2014.613.Termination of energy credit(a)In generalSection 48 is amended—(1)by striking January 1, 2017 each place it appears and inserting January 1, 2015, and(2)by striking December 31, 2016 each place it appears and inserting December 31, 2014.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.614.Repeal of qualifying advanced coal project(a)In generalSection 48A is repealed.(b)Conforming amendmentSection 46 is amended by striking paragraph (3) and by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively.(c)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 48A.(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.615.Repeal of qualifying gasification project credit(a)In generalSection 48B is repealed.(b)Conforming amendmentSection 46, as amended by section 614, is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(c)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 48B.(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.616.Repeal of American Recovery and Reinvestment Act of 2009 energy grant program(a)In generalSection 1603 of division B of the American Recovery and Reinvestment Act of 2009 is repealed.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.617.Election to expense property used in the production of energy(a)In generalPart VI of subchapter B of chapter 1 is amended by inserting after section 179E the following new section:179F.Election to expense property used in the production of energy(a)Treatment as expensesA taxpayer may elect to treat the cost of any property used in the production of energy as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the property is placed in service.(b)Election(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall specify the property to which the election applies and shall be made in such manner as the Secretary may by regulations prescribe.(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary.(c)Property used in the production of energyFor purposes of this section, the term property used in the production of energy means property—(1)used in the production of energy,(2)the original use of which commences with the taxpayer, and(3)which is placed in service by the taxpayer after the date of the enactment of this section.(d)CoordinationNo expenditures shall be taken into account under subsection (a) with respect to the portion of the cost of any property taken into account in determining a credit or deduction under any other section of this chapter.(e)Basis reductionFor purposes of this subtitle, if a deduction is allowed under this section with respect to any property, the basis of such property shall be reduced by the amount of the deduction so allowed.(f)ReportingNo deduction shall be allowed under subsection (a) to any taxpayer for any taxable year unless such taxpayer files with the Secretary a report containing such information with respect to the operation of the mines of the taxpayer as the Secretary shall require..(b)Conforming amendments(1)Section 1016(a) is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:(38)to the extent provided in section 179F(e)..(2)Section 263(a)(1) of the Internal Revenue Code of 1986 (relating to capital expenditures) is amended by striking or at the end of subparagraph (K), by striking the period at the end of paragraph (L) and inserting , or, and by adding at the end the following new subparagraph:(M)expenditures for which a deduction is allowed under section 179F..(3)Section 1245(a) of such Code is amended by inserting 179F, after 179E, both places it appears in paragraphs (2)(C) and (3)(C).(4)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 179E the following new item:Sec. 179F. Election to expense property used in the production of energy..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.VIIRegulatory Relief701.Legislative stay(a)Establishment of standardsIn place of the rules specified in subsection (b), and notwithstanding the date by which such rules would otherwise be required to be promulgated, the Administrator of the Environmental Protection Agency (in this title referred to as the Administrator) shall—(1)propose regulations for industrial, commercial, and institutional boilers and process heaters, and commercial and industrial solid waste incinerator units, subject to any of the rules specified in subsection (b)—(A)establishing maximum achievable control technology standards, performance standards, and other requirements under sections 112 and 129, as applicable, of the Clean Air Act (42 U.S.C. 7412, 7429); and(B)identifying non-hazardous secondary materials that, when used as fuels or ingredients in combustion units of such boilers, process heaters, or incinerator units are solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act) for purposes of determining the extent to which such combustion units are required to meet the emissions standards under section 112 of the Clean Air Act (42 U.S.C. 7412) or the emission standards under section 129 of such Act (42 U.S.C. 7429); and(2)finalize the regulations on the date that is 15 months after the date of the enactment of this Act.(b)Stay of earlier rulesThe following rules are of no force or effect, shall be treated as though such rules had never taken effect, and shall be replaced as described in subsection (a):(1)National Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and Institutional Boilers and Process Heaters, published at 76 Fed. Reg. 15608 (March 21, 2011).(2)National Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and Institutional Boilers, published at 76 Fed. Reg. 15554 (March 21, 2011).(3)Standards of Performance for New Stationary Sources and Emission Guidelines for Existing Sources: Commercial and Industrial Solid Waste Incineration Units, published at 76 Fed. Reg. 15704 (March 21, 2011).(4)Identification of Non-Hazardous Secondary Materials That Are Solid Waste, published at 76 Fed. Reg. 15456 (March 21, 2011).(c)Inapplicability of certain provisionsWith respect to any standard required by subsection (a) to be promulgated in regulations under section 112 of the Clean Air Act (42 U.S.C. 7412), the provisions of subsections (g)(2) and (j) of such section 112 shall not apply prior to the effective date of the standard specified in such regulations.702.Compliance dates(a)Establishment of compliance datesFor each regulation promulgated pursuant to section 701, the Administrator—(1)shall establish a date for compliance with standards and requirements under such regulation that is, notwithstanding any other provision of law, not earlier than 5 years after the effective date of the regulation; and(2)in proposing a date for such compliance, shall take into consideration—(A)the costs of achieving emissions reductions;(B)any non-air quality health and environmental impact and energy requirements of the standards and requirements;(C)the feasibility of implementing the standards and requirements, including the time needed to—(i)obtain necessary permit approvals; and(ii)procure, install, and test control equipment;(D)the availability of equipment, suppliers, and labor, given the requirements of the regulation and other proposed or finalized regulations of the Environmental Protection Agency; and(E)potential net employment impacts.(b)New sourcesThe date on which the Administrator proposes a regulation pursuant to section 701(a)(1) establishing an emission standard under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) shall be treated as the date on which the Administrator first proposes such a regulation for purposes of applying the definition of a new source under section 112(a)(4) of such Act (42 U.S.C. 7412(a)(4)) or the definition of a new solid waste incineration unit under section 129(g)(2) of such Act (42 U.S.C. 7429(g)(2)).(c)Rule of constructionNothing in this title shall be construed to restrict or otherwise affect the provisions of paragraphs (3)(B) and (4) of section 112(i) of the Clean Air Act (42 U.S.C. 7412(i)).703.Energy recovery and conservationNotwithstanding any other provision of law, and to ensure the recovery and conservation of energy consistent with the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act), in promulgating rules under section 701(a) addressing the subject matter of the rules specified in paragraphs (3) and (4) of section 701(b), the Administrator—(1)shall adopt the definitions of the terms commercial and industrial solid waste incineration unit, commercial and industrial waste, and contained gaseous material in the rule entitled Standards of Performance for New Stationary Sources and Emission Guidelines for Existing Sources: Commercial and Industrial Solid Waste Incineration Units, published at 65 Fed. Reg. 75338 (December 1, 2000); and(2)shall identify non-hazardous secondary material to be solid waste only if—(A)the material meets such definition of commercial and industrial waste; or(B)if the material is a gas, it meets such definition of contained gaseous material.704.Other provisions(a)Establishment of standards achievable in practiceIn promulgating rules under section 701(a), the Administrator shall ensure that emissions standards for existing and new sources established under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429), as applicable, can be met under actual operating conditions consistently and concurrently with emission standards for all other air pollutants regulated by the rule for the source category, taking into account variability in actual source performance, source design, fuels, inputs, controls, ability to measure the pollutant emissions, and operating conditions.(b)Regulatory alternativesFor each regulation promulgated pursuant to section 701(a), from among the range of regulatory alternatives authorized under the Clean Air Act (42 U.S.C. 7401 et seq.) including work practice standards under section 112(h) of such Act (42 U.S.C. 7412(h)), the Administrator shall impose the least burdensome, consistent with the purposes of such Act and Executive Order No. 13563 published at 76 Fed. Reg. 3821 (January 21, 2011).705.Management and disposal of coal combustion residuals(a)Amendment to subtitle D of the Solid Waste Disposal ActSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new section:4011.Management and disposal of coal combustion residuals(a)State permit programs for coal combustion residualsEach State may adopt and implement a coal combustion residuals permit program.(b)State actions(1)NotificationNot later than 6 months after the date of enactment of this section (except as provided by the deadline identified under subsection (d)(2)(B)), the Governor of each State shall notify the Administrator, in writing, whether such State will adopt and implement a coal combustion residuals permit program.(2)Certification(A)In generalNot later than 36 months after the date of enactment of this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in the case of a State that has notified the Administrator that it will implement a coal combustion residuals permit program, the head of the lead State agency responsible for implementing the coal combustion residuals permit program shall submit to the Administrator a certification that such coal combustion residuals permit program meets the specifications described in subsection (c)(1).(B)ContentsA certification submitted under this paragraph shall include—(i)a letter identifying the lead State agency responsible for implementing the coal combustion residuals permit program, signed by the head of such agency;(ii)identification of any other State agencies involved with the implementation of the coal combustion residuals permit program;(iii)a narrative description that provides an explanation of how the State will ensure that the coal combustion residuals permit program meets the requirements of this section, including a description of the State’s—(I)process to inspect or otherwise determine compliance with such permit program;(II)process to enforce the requirements of such permit program; and(III)public participation process for the promulgation, amendment, or repeal of regulations for, and the issuance of permits under, such permit program;(iv)a legal certification that the State has, at the time of certification, fully effective statutes or regulations necessary to implement a coal combustion residuals permit program that meets the specifications described in subsection (c)(1); and(v)copies of State statutes and regulations described in clause (iv).(3)Maintenance of 4005(c) or 3006 programIn order to adopt or implement a coal combustion residuals permit program under this section (including pursuant to subsection (f)), the State agency responsible for implementing a coal combustion residuals permit program in a State shall maintain an approved program under section 4005(c) or an authorized program under section 3006.(c)Permit program specifications(1)Minimum requirementsThe specifications described in this subsection for a coal combustion residuals permit program are as follows:(A)The revised criteria described in paragraph (2) shall apply to a coal combustion residuals permit program, except as provided in paragraph (3).(B)Each structure shall be, in accordance with generally accepted engineering standards for the structural integrity of such structures, designed, constructed, and maintained to provide for containment of the maximum volumes of coal combustion residuals appropriate for the structure. If a structure is determined by the head of the agency responsible for implementing the coal combustion residuals permit program to be deficient, the head of such agency has authority to require action to correct the deficiency according to a schedule determined by such agency. If the identified deficiency is not corrected according to such schedule, the head of such agency has authority to require that the structure close in accordance with subsection (h).(C)The coal combustion residuals permit program shall apply the revised criteria promulgated pursuant to section 4010(c) for location, design, groundwater monitoring, corrective action, financial assurance, closure, and post-closure described in paragraph (2) and the specifications described in this paragraph to surface impoundments.(D)If a structure that is classified as posing a high hazard potential pursuant to the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333) is determined by the head of the agency responsible for implementing the coal combustion residuals permit program to be deficient with respect to the structural integrity requirement in subparagraph (B), the head of such agency has authority to require action to correct the deficiency according to a schedule determined by such agency. If the identified deficiency is not corrected according to such schedule, the head of such agency has authority to require that the structure close in accordance with subsection (h).(E)New structures that first receive coal combustion residuals after the date of enactment of this section shall be constructed with a base located a minimum of two feet above the upper limit of the natural water table.(F)In the case of a coal combustion residuals permit program implemented by a State, the State has the authority to inspect structures and implement and enforce such permit program.(G)In the case of a coal combustion residuals permit program implemented by a State, the State has the authority to address wind dispersal of dust from coal combustion residuals by requiring dust control measures, as determined appropriate by the head of the lead State agency responsible for implementing the coal combustion residuals permit program.(2)Revised criteriaThe revised criteria described in this paragraph are—(A)the revised criteria for design, groundwater monitoring, corrective action, closure, and post-closure, for structures, including—(i)for new structures, and lateral expansions of existing structures, that first receive coal combustion residuals after the date of enactment of this section, the revised criteria regarding design requirements described in section 258.40 of title 40, Code of Federal Regulations; and(ii)for all structures that receive coal combustion residuals after the date of enactment of this section, the revised criteria regarding groundwater monitoring and corrective action requirements described in subpart E of part 258 of title 40, Code of Federal Regulations, except that, for the purposes of this paragraph, such revised criteria shall also include—(I)for the purposes of detection monitoring, the constituents boron, chloride, conductivity, fluoride, mercury, pH, sulfate, sulfide, and total dissolved solids; and(II)for the purposes of assessment monitoring, the constituents aluminum, boron, chloride, fluoride, iron, manganese, molybdenum, pH, sulfate, and total dissolved solids;(B)the revised criteria for location restrictions described in—(i)for new structures, and lateral expansions of existing structures, that first receive coal combustion residuals after the date of enactment of this section, sections 258.11 through 258.15 of title 40, Code of Federal Regulations; and(ii)for existing structures that receive coal combustion residuals after the date of enactment of this section, sections 258.11 and 258.15 of title 40, Code of Federal Regulations;(C)for all structures that receive coal combustion residuals after the date of enactment of this section, the revised criteria for air quality described in section 258.24 of title 40, Code of Federal Regulations;(D)for all structures that receive coal combustion residuals after the date of enactment of this section, the revised criteria for financial assurance described in subpart G of part 258 of title 40, Code of Federal Regulations;(E)for all structures that receive coal combustion residuals after the date of enactment of this section, the revised criteria for surface water described in section 258.27 of title 40, Code of Federal Regulations;(F)for all structures that receive coal combustion residuals after the date of enactment of this section, the revised criteria for recordkeeping described in section 258.29 of title 40, Code of Federal Regulations;(G)for landfills and other land-based units, other than surface impoundments, that receive coal combustion residuals after the date of enactment of this section, the revised criteria for run-on and run-off control systems described in section 258.26 of title 40, Code of Federal Regulations; and(H)for surface impoundments that receive coal combustion residuals after the date of enactment of this section, the revised criteria for run-off control systems described in section 258.26(a)(2) of title 40, Code of Federal Regulations.(3)Applicability of certain requirementsA State may determine that one or more of the requirements of the revised criteria described in paragraph (2) is not needed for the management of coal combustion residuals in that State, and may decline to apply such requirement as part of its coal combustion residuals permit program. If a State declines to apply a requirement under this paragraph, the State shall include in the certification under subsection (b)(2) a description of such requirement and the reasons such requirement is not needed in the State. If the Administrator determines that a State determination under this paragraph does not accurately reflect the needs for the management of coal combustion residuals in the State, the Administrator may treat such State determination as a deficiency under subsection (d).(d)Written notice and opportunity to remedy(1)In generalThe Administrator shall provide to a State written notice and an opportunity to remedy deficiencies in accordance with paragraph (2) if at any time the State—(A)does not satisfy the notification requirement under subsection (b)(1);(B)has not submitted a certification under subsection (b)(2);(C)does not satisfy the maintenance requirement under subsection (b)(3); or(D)is not implementing a coal combustion residuals permit program that meets the specifications described in subsection (c)(1).(2)Contents of notice; deadline for responseA notice provided under this subsection shall—(A)include findings of the Administrator detailing any applicable deficiencies in—(i)compliance by the State with the notification requirement under subsection (b)(1);(ii)compliance by the State with the certification requirement under subsection (b)(2);(iii)compliance by the State with the maintenance requirement under subsection (b)(3); and(iv)the State coal combustion residuals permit program in meeting the specifications described in subsection (c)(1); and(B)identify, in collaboration with the State, a reasonable deadline, which shall be not sooner than 6 months after the State receives the notice, by which the State shall remedy the deficiencies detailed under subparagraph (A).(e)Implementation by Administrator(1)In generalThe Administrator shall implement a coal combustion residuals permit program for a State only in the following circumstances:(A)If the Governor of such State notifies the Administrator under subsection (b)(1) that such State will not adopt and implement such a permit program.(B)If such State has received a notice under subsection (d) and, after any review brought by the State under section 7006, fails, by the deadline identified in such notice under subsection (d)(2)(B), to remedy the deficiencies detailed in such notice under subsection (d)(2)(A).(C)If such State informs the Administrator, in writing, that such State will no longer implement such a permit program.(2)RequirementsIf the Administrator implements a coal combustion residuals permit program for a State under paragraph (1), such permit program shall consist of the specifications described in subsection (c)(1).(3)EnforcementIf the Administrator implements a coal combustion residuals permit program for a State under paragraph (1), the authorities referred to in section 4005(c)(2)(A) shall apply with respect to coal combustion residuals and structures and the Administrator may use such authorities to inspect, gather information, and enforce the requirements of this section in the State.(f)State control after implementation by Administrator(1)State control(A)New adoption and implementation by StateFor a State for which the Administrator is implementing a coal combustion residuals permit program under subsection (e)(1)(A), the State may adopt and implement such a permit program by—(i)notifying the Administrator that the State will adopt and implement such a permit program;(ii)not later than 6 months after the date of such notification, submitting to the Administrator a certification under subsection (b)(2); and(iii)receiving from the Administrator—(I)a determination that the State coal combustion residuals permit program meets the specifications described in subsection (c)(1); and(II)a timeline for transition of control of the coal combustion residuals permit program.(B)Remedying deficient permit programFor a State for which the Administrator is implementing a coal combustion residuals permit program under subsection (e)(1)(B), the State may adopt and implement such a permit program by—(i)remedying the deficiencies detailed in the notice provided under subsection (d)(2)(A); and(ii)receiving from the Administrator—(I)a determination that the deficiencies detailed in such notice have been remedied; and(II)a timeline for transition of control of the coal combustion residuals permit program.(C)Resumption of implementation by StateFor a State for which the Administrator is implementing a coal combustion residuals permit program under subsection (e)(1)(C), the State may adopt and implement such a permit program by—(i)notifying the Administrator that the State will adopt and implement such a permit program;(ii)not later than 6 months after the date of such notification, submitting to the Administrator a certification under subsection (b)(2); and(iii)receiving from the Administrator—(I)a determination that the State coal combustion residuals permit program meets the specifications described in subsection (c)(1); and(II)a timeline for transition of control of the coal combustion residuals permit program.(2)Review of determination(A)Determination requiredThe Administrator shall make a determination under paragraph (1) not later than 90 days after the date on which the State submits a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the Administrator that the deficiencies have been remedied pursuant to paragraph (1)(B)(i), as applicable.(B)ReviewA State may obtain a review of a determination by the Administrator under paragraph (1) as if such determination was a final regulation for purposes of section 7006.(3)Implementation during transition(A)Effect on actions and ordersActions taken or orders issued pursuant to a coal combustion residuals permit program shall remain in effect if—(i)a State takes control of its coal combustion residuals permit program from the Administrator under paragraph (1); or(ii)the Administrator takes control of a coal combustion residuals permit program from a State under subsection (e).(B)Change in requirementsSubparagraph (A) shall apply to such actions and orders until such time as the Administrator or the head of the lead State agency responsible for implementing the coal combustion residuals permit program, as applicable—(i)implements changes to the requirements of the coal combustion residuals permit program with respect to the basis for the action or order; or(ii)certifies the completion of a corrective action that is the subject of the action or order.(4)Single permit programIf a State adopts and implements a coal combustion residuals permit program under this subsection, the Administrator shall cease to implement the permit program implemented under subsection (e) for such State.(g)Effect on determination under 4005(c) or 3006The Administrator shall not consider the implementation of a coal combustion residuals permit program by the Administrator under subsection (e) in making a determination of approval for a permit program or other system of prior approval and conditions under section 4005(c) or of authorization for a program under section 3006.(h)ClosureIf it is determined, pursuant to a coal combustion residuals permit program, that a structure should close, the time period and method for the closure of such structure shall be set forth in a closure plan that establishes a deadline for completion and that takes into account the nature and the site-specific characteristics of the structure to be closed. In the case of a surface impoundment, the closure plan shall require, at a minimum, the removal of liquid and the stabilization of remaining waste, as necessary to support the final cover.(i)Authority(1)State authorityNothing in this section shall preclude or deny any right of any State to adopt or enforce any regulation or requirement respecting coal combustion residuals that is more stringent or broader in scope than a regulation or requirement under this section.(2)Authority of the Administrator(A)In generalExcept as provided in subsection (e) of this section and section 6005 of this title, the Administrator shall, with respect to the regulation of coal combustion residuals, defer to the States pursuant to this section.(B)Imminent hazardNothing in this section shall be construed to affect the authority of the Administrator under section 7003 with respect to coal combustion residuals.(C)Technical and enforcement assistance only upon requestUpon request from the head of a lead State agency that is implementing a coal combustion residuals permit program, the Administrator may provide to such State agency only the technical or enforcement assistance requested.(3)Citizen suitsNothing in this section shall be construed to affect the authority of a person to commence a civil action in accordance with section 7002.(j)Mine reclamation activitiesA coal combustion residuals permit program implemented under subsection (e) by the Administrator shall not apply to the utilization, placement, and storage of coal combustion residuals at surface mining and reclamation operations.(k)DefinitionsIn this section:(1)Coal combustion residualsThe term coal combustion residuals means—(A)the solid wastes listed in section 3001(b)(3)(A)(i), including recoverable materials from such wastes;(B)coal combustion wastes that are co-managed with wastes produced in conjunction with the combustion of coal, provided that such wastes are not segregated and disposed of separately from the coal combustion wastes and comprise a relatively small proportion of the total wastes being disposed in the structure;(C)fluidized bed combustion wastes;(D)wastes from the co-burning of coal with nonhazardous secondary materials provided that coal makes up at least 50 percent of the total fuel burned; and(E)wastes from the co-burning of coal with materials described in subparagraph (A) that are recovered from monofills.(2)Coal combustion residuals permit programThe term coal combustion residuals permit program means a permit program or other system of prior approval and conditions that is adopted by or for a State for the management and disposal of coal combustion residuals to the extent such activities occur in structures in such State.(3)StructureThe term structure means a landfill, surface impoundment, or other land-based unit which may receive coal combustion residuals.(4)Revised criteriaThe term revised criteria means the criteria promulgated for municipal solid waste landfill units under section 4004(a) and under section 1008(a)(3), as revised under section 4010(c) in accordance with the requirement of such section that the criteria protect human health and the environment..(b)Conforming amendmentThe table of contents contained in section 1001 of the Solid Waste Disposal Act is amended by inserting after the item relating to section 4010 the following:Sec. 4011. Management and disposal of coal combustion residuals..(c)2000 Regulatory determinationNothing in this section, or the amendments made by this section, shall be construed to alter in any manner the Environmental Protection Agency’s regulatory determination entitled Notice of Regulatory Determination on Wastes from the Combustion of Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the fossil fuel combustion wastes addressed in that determination do not warrant regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.).706.Prohibition on use of social cost of carbon in analysis(a)In generalNotwithstanding any other provision of law or any Executive order, a Federal department or agency shall not use the social cost of carbon in order to incorporate social benefits of reducing carbon dioxide emissions, or for any other reason, in any cost-benefit analysis.(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.707.Clarification of legal enforcement against noncriminal energy producers(a)FindingsThe Congress finds the following:(1)The Migratory Bird Treaty Act (MBTA) was enacted in 1918 to protect the migratory bird population from overhunting and poaching and has not been updated to reflect the societal changes that have occurred in our Nation over the last 95 years.(2)Anyone involved in an otherwise legal activity may be subject to criminal liability for the unintentional death of any one of over 1,000 species of birds protected under the MBTA.(3)The Act of June 8, 1940 (chapter 278; 16 U.S.C. 668), popularly known as the Bald and Golden Eagle Protection Act (BGEPA), was first enacted in 1940 to protect the dwindling population of bald eagles and amended in 1962 to cover golden eagles in order to provide additional protective measures for bald eagles and for other purposes.(4)The BGEPA includes a program for the Federal Government to issue permits in order to protect companies from legal liability if eagles are unintentionally injured or killed, but the Federal Government has failed to issue permits issued under the program.(5)Among other goals, the BGEPA’s permit program was established to assure the protection of interests fundamental to the basic operation of our society like agriculture and energy infrastructure development and maintenance.(6)The BGEPA was successful in helping the overall eagle population recover, leading to bald eagles being removed from the list of threatened and endangered species in 2007.(7)There are differing legal and judicial interpretations regarding the scope of criminality in those statutes.(8)It appears criminal prosecution under those statutes has been subjective, selective, and not applied uniformly and fairly across all sectors of society.(9)Those statutes need to be updated to reflect significant changes in our Nation over the last half century, including the urbanization of rural areas and how domestic energy is produced, transmitted, and distributed.(10)Protecting the avian population and its habitat is important.(11)Federal enforcement actions should be appropriate, uniform, nondiscriminatory, and just.(b)Permits for incidental takeSection 1 of the Act of June 8, 1940 (chapter 278; 16 U.S.C. 668), popularly known as the Bald and Golden Eagle Protection Act, is amended by adding at the end the following:(d)Permits for incidental takeUpon submission of a substantially completed application, the Secretary shall issue or deny an eagle take permit for no less than 30 years under section 22.26 of title 50, Code of Federal Regulations, that authorizes taking of any bald eagle or golden eagle that is incidental to, but not the purpose of, an otherwise lawful activity. Failure to issue or deny such a permit within a reasonable time (which shall not exceed one year) is deemed issuance of such permit, and the applicant shall not be subject to liability for any incidental take of a bald eagle or golden eagle that is in conformity with the information submitted to the Secretary as part of the application for the permit..(c)Migratory Bird Treaty ActSection 6(a) of the Migratory Bird Treaty Act (16 U.S.C. 707(a)) is amended—(1)by striking shall the first and second place it appears and inserting shall with intent knowingly; and(2)by adding at the end the following: For the purposes of this subsection, with intent knowingly does not include any taking, killing, or other harm to any migratory bird that is accidental or incidental to the presence or operation of an otherwise lawful activity..VIIIAttainment of National Ambient Air Quality Standards801.Air quality monitoring and modeling methodologies(a)Nonattainment designation To be based on monitoring dataSection 107 of the Clean Air Act (42 U.S.C. 7407) is amended by adding at the end the following:(f)Nonattainment designation To be based on monitoring dataAny designation or redesignation of an area or portion of an area within a State or interstate area as a nonattainment area for a pollutant within the meaning of subsection (d)(1)(A)(i) shall—(1)be based on monitoring data; and(2)not take into consideration modeling data..(b)Air quality modeling methodologies(1)MethodologiesSection 110 of the Clean Air Act (42 U.S.C. 7410) is amended by adding at the end the following:(d)Air quality modeling methodologiesThe Administrator shall, by regulation, set forth the air quality modeling methodologies required to be used for purposes of air quality modeling pursuant to subsection (a)(2)(K)..(2)RegulationsThe Administrator of the Environmental Protection Agency shall promulgate final regulations, as required by section 110(d) of the Clean Air Act, as added by paragraph (1), not later than one year after the date of the enactment of this Act.802.Extending compliance for NAAQS attainment for downwind StatesSection 181 of the Clean Air Act (42 U.S.C. 7511) is amended by adding at the end the following:(d)Extended attainment date for certain downwind areas(1)DefinitionsIn this subsection:(A)The term upwind area means an area that—(i)affects nonattainment in another area (in this subsection referred to as the downwind area); and(ii)is either—(I)a nonattainment area with a later attainment date than the downwind area; or(II)an area in another State that the Administrator has found to be significantly contributing to nonattainment in the downwind area in violation of section 110(a)(2)(D) and for which the Administrator has established requirements through notice and comment rulemaking to reduce the emissions causing such significant contribution.(B)The term current classification means the classification of a downwind area under this section at the time of the determination under paragraph (2).(2)ExtensionNotwithstanding subsection (b)(2), a downwind area that is not in attainment within 18 months of the attainment deadline required under this section may seek an extension of time to come into attainment by petitioning the Administrator for such an extension. If the Administrator—(A)determines that the area is a downwind area with respect to a particular national ambient air quality standard for ozone;(B)approves a plan revision for such area as provided in paragraph (3) prior to a reclassification under subsection (b)(2)(A); and(C)determines that the petitioning downwind area has demonstrated that it is affected by transport from an upwind area to a degree that affects the area’s ability to attain,the Administrator, in lieu of such reclassification, may extend the attainment date for such downwind area for such standard in accordance with paragraph (5).(3)ApprovalIn order to extend the attainment date for a downwind area under this subsection, the Administrator may approve a revision of the applicable implementation plan for the downwind area for the national ambient air quality standard that—(A)complies with all requirements of this Act applicable under the current classification of the downwind area, including any requirements applicable to the area under section 172(c) for such standard;(B)includes any additional measures needed to demonstrate attainment by the extended attainment date provided under this subsection, and provides for implementation of those measures as expeditiously as practicable; and(C)provides appropriate measures to ensure that no area downwind of the area receiving the extended attainment date will be affected by transport to a degree that affects the other area’s ability to attain.(4)Prior reclassification determinationIf, after April 1, 2003, and prior to the time the 1-hour ozone standard no longer applies to a downwind area, the Administrator made a reclassification determination under subsection (b)(2)(A) for such downwind area, and the Administrator approves a plan consistent with subparagraphs (A) and (B) for such area, the reclassification shall be withdrawn and, for purposes of implementing the 8-hour ozone national ambient air quality standard, the area shall be treated as if the reclassification never occurred. Such plan must be submitted no later than 12 months following enactment of this subsection, and—(A)the plan revision for the downwind area must comply with all control and planning requirements of this Act applicable under the classification that applied immediately prior to reclassification, including any requirements applicable to the area under section 172(c) for such standard; and(B)the plan must include any additional measures needed to demonstrate attainment no later than the date on which the last reductions in pollution transport that have been found by the Administrator to significantly contribute to nonattainment are required to be achieved by the upwind area or areas.(5)Extended dateThe attainment date extended under this subsection shall provide for attainment of such national ambient air quality standard for ozone in the downwind area as expeditiously as practicable but no later than the new date that the area would have been subject to had it been reclassified under subsection (b)(2).(6)RulemakingWithin 12 months after the enactment of this subsection, the Administrator shall, after notice and comment, promulgate rules to determine, for purposes of paragraphs (2) and (3), when an area is affected by transport to a degree that affects the area’s ability to attain. The purpose of such rules shall be to ensure that downwind areas are not unjustly penalized..IXSub-Basin Reporting of Greenhouse Gas Emissions901.Sub-basin reporting of greenhouse gas emissionsSection 114 of the Clean Air Act (42 U.S.C. 7414) is amended by adding at the end the following:(e)Reporting of greenhouse gas emissions from petroleum and natural gas systemsIn requiring any owner or operator of any facility in the petroleum and natural gas system source category (as such terms are used in part 98 of title 40, Code of Federal Regulations, and any successor regulations) to report greenhouse gas emissions from facilities in such category, the Administrator shall allow the owner or operator, at its election—(1)to designate sub-basins consisting of similar fields within a larger basin; and(2)to report such emissions from such sub-basins instead of reporting such emissions from the larger basin..XImplementation of National Ocean Policy1001.Prohibition on use of funds(a)Federal departments and agencies are prohibited from performing activities to implement Executive Order 13547.XIOther Provisions1101.Administrative recordThe administrative record compiled by an agency regarding an application for a permit, authorization, or other agency action involving a Priority Energy Project shall be the sole and exclusive record for any appeal or review of the permit action or other activity by that agency or other agency, as applicable. Upon final agency action, such record shall be closed and shall not be subject to any further evidentiary proceedings or requirements unless requested by the applicant.1102.Statement of energy effects(a)Preparation(1)RequirementAn agency shall prepare and submit a Statement of Energy Effects to the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget, for each proposed significant energy action.(2)ContentsA Statement of Energy Effects shall consist of a detailed statement by the agency responsible for the significant energy action relating to—(A)any adverse effects on energy supply, distribution, or use (including a shortfall in supply, price increases, and increased use of foreign supplies) should the proposal be implemented; and(B)reasonable alternatives to the action with adverse energy effects, and the expected effects of such alternatives on energy supply, distribution, and use.(3)Guidance and consultationThe Administrator of the Office of Information and Regulatory Affairs shall provide guidance to the agencies on the implementation of this section and shall consult with other agencies as appropriate in the implementation of this section.(b)PublicationAgencies shall publish their Statements of Energy Effects, or a summary thereof, in each related notice of proposed rulemaking and in any resulting final rule.(c)DefinitionsFor purposes of this section—(1)the term agency has the meaning given that term in paragraph (1) of section 3502 of title 44, United States Code, except that the term does not include an independent regulatory agency, as defined in paragraph (5) of that section; and(2)the term significant energy action means any action by an agency that is expected to lead to promulgation of a final regulation and that—(A)is likely to have a significant adverse effect on the supply, distribution, or use of energy; or(B)is designated by the Administrator of the Office of Information and Regulatory Affairs as a significant energy action.1103.Priority-Energy Project permit durationThe approval to construct or operate a Priority Energy Project pursuant to any Federal permit, as applicable, shall remain valid and authorized for the later of—(1)18 months following the date on which the last permit needed by a Priority Energy Project to commence construction or operation is final and no longer subject to judicial review;(2)3 years; or(3)in the case of a nationwide permit issued by the Army Corps of Engineers pursuant to part 330 of title 33, Code of Federal Regulations, 5 years.XIIFuture Nuclear Energy1201.Short titleThis title may be cited as the Streamline America’s Future Energy Nuclear Act.1202.Public health and safetyNothing in this title shall supersede, mitigate, detract from, or in anyway decrease the Nuclear Regulatory Commission’s ability to maintain the highest possible levels of public health and safety standards, consistent with the provisions of the Atomic Energy Act of 1954. No authority granted by this title shall be executed in a manner that jeopardizes, minimizes, reduces, or lessens public health and safety standards.1203.Streamlining Combined Construction and Operating License(a)In generalThe Nuclear Regulatory Commission shall establish and implement an expedited procedure for issuing a Combined Construction and Operating License.(b)QualificationsTo qualify for the expedited procedure under this section, an applicant shall—(1)apply for construction of a reactor based on a design approved by the Nuclear Regulatory Commission;(2)construct the new reactor on or adjacent to a site where an operating nuclear power plant already exists;(3)not be subject to a Nuclear Regulatory Commission order to modify, suspend, or revoke a license under section 2.202 of title 10, Code of Federal Regulations; and(4)submit a complete Combined Construction and Operating License application that is docketed by the Commission.(c)Expedited procedureWith respect to a license for which the applicant has satisfied the requirements of subsection (b) and seeks fast track consideration, the Nuclear Regulatory Commission shall follow the following procedures:(1)Undertake an expedited environmental review process and issue a draft Environmental Impact Statement within 12 months after the application is accepted for docketing.(2)Complete any public licensing hearings and related processes within 24 months of accepting for docketing the expedited Combined Construction and Operating License application. Such hearings shall begin with the issuance of a draft Environmental Impact Statement.(3)Complete the technical review process and issue the Safety Evaluation Report and the final Environmental Impact Statement within 18 months after the application is accepted for docketing.(4)Make a final decision on whether to issue the Combined Construction and Operating License within 25 months after docketing the application.(d)GoalsThe Nuclear Regulatory Commission shall present recommendations to Congress within 90 days of the date of enactment of this Act for procedures that would further facilitate the licensing of new nuclear reactors in a timely manner.1204.Reactor design certificationThe Nuclear Regulatory Commission shall reduce by one-half the time necessary to certify a reactor design and may include designs under consideration for certification by the Nuclear Regulatory Commission as of the date of enactment of this Act. Such a schedule shall be presented to Congress within one year of the date of enactment of this Act.1205.Technology neutral plant design specificationsWithin one year of the date of enactment of this Act, the Nuclear Regulatory Commission shall outline to the Congress an approach that will allow the Nuclear Regulatory Commission to develop technology-neutral guidelines for nuclear plant licensing in the future that would allow for the more seamless entry of new technologies into the marketplace.1206.Additional funding and personnel resourcesNot later than 90 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall transmit to the Congress a request for such additional funding and personnel resources as are necessary to carry out sections 1202 through 1205 without delaying consideration of applications for Combined Construction and Operating Licenses or reactor design certifications not subject to expedited procedures under this title.1207.Next Generation Nuclear Power PlantThe Department of Energy and the Nuclear Regulatory Commission shall reevaluate the Next Generation Nuclear Power Plant schedule with the purpose of significant acceleration. Within 180 days of the date of enactment of this Act, program managers shall submit to the Congress a revised schedule, including funding requirements, that would allow for program completion as near as is possible to 2017 (halving the current schedule of program completion in 2021).1208.Uranium mining on Federal landsThe Federal Land Policy and Management Act of 1976 shall not be used to arbitrarily prevent uranium mining from taking place on Federal lands. The Federal Government shall not collect additional leasing fees, beyond that which are currently applicable, to mine uranium on Federal lands. Any fees collected in association with commercial uranium mining on Federal lands that should be applied for remediation purposes, shall only be applied to the remediation of sites that incurred damage as a result of commercial nuclear activities. Such fees shall not be applied to the remediation of any sites that incurred damage as a result of Government or Government-sponsored activities.